 
EXHIBIT 10.2
 
============================================================
 
 
RECEIVABLES PURCHASE AGREEMENT
 
 
among
 
 
ACCO BRANDS RECEIVABLES FUNDING LLC,
 
 
as Seller,
 
 
ACCO BRANDS USA LLC,
 
 
as Servicer,.
 
 
GOTHAM FUNDING CORPORATION,
 
 
as the Purchaser,
 
 
and
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
 
 
as the Agent,
 
 
 
Dated as of January 9, 2008
 
 
============================================================
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

 
Page
   
ARTICLE I DEFINITIONS
1
   
Section 1.01. Definitions and Rules of Construction
1
   
ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES
1
   
Section 2.01. The Purchase Facility
1
Section 2.02. Making the Purchases; Capital Reductions
2
Section 2.03. Yield and Fees; Tranche Periods
3
Section 2.04. Settlement Procedures
4
Section 2.05. Payments and Computations, Etc.
5
Section 2.06. Yield Protection
5
Section 2.07. Increased Capital
6
Section 2.08. Taxes
6
Section 2.09. Rights Under Sale Agreement
8
   
ARTICLE III CONDITIONS OF PURCHASES
9
   
Section 3.01. Conditions Precedent to Initial Purchase
9
Section 3.02. Conditions Precedent to All Purchases
9
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
9
   
Section 4.01. Representations and Warranties of the Seller
10
Section 4.02. Representations and Warranties of the Servicer
15
   
ARTICLE V GENERAL COVENANTS
17
   
Section 5.01. Affirmative Covenants of the Seller and the Servicer
17
Section 5.02. Reporting Requirements of the Seller and the Servicer
20
Section 5.03. Negative Covenants of the Seller
22
Section 5.04. Negative Covenants of the Servicer
24
   
ARTICLE VI ADMINISTRATION OF RECEIVABLES
25
   
Section 6.01. Designation of Servicer
25
Section 6.02. Duties of the Servicer
26
Section 6.03. Rights of the Agent
27
Section 6.04. Responsibilities of the Seller
28
Section 6.05. Further Action Evidencing Agent’s Interest
28
   
ARTICLE VII EVENTS OF TERMINATION
29
   
Section 7.01. Events of Termination
29

 
 
i

--------------------------------------------------------------------------------


 
ARTICLE VIII INDEMNIFICATION
32
   
Section 8.01. Indemnities by the Seller
32
Section 8.02. Indemnities by the Servicer
33
   
ARTICLE IX MISCELLANEOUS
34
   
Section 9.01. Amendments, Etc.
34
Section 9.02. Notices, Etc.
34
Section 9.03. No Waiver; Remedies
34
Section 9.04. Binding Effect; Assignability
34
Section 9.05. GOVERNING LAW
35
Section 9.06. Costs and Expenses
35
Section 9.07. No Proceedings
35
Section 9.08. Execution in Counterparts; Severability
36
Section 9.09. Confidentiality
36
Section 9.10. Intended Tax Treatment
36


 
ii

--------------------------------------------------------------------------------


 
LIST OF ANNEXES, EXHIBITS AND SCHEDULES
 
ANNEX I                         –           Definitions and Rules of
Construction
 
EXHIBIT A                      –            Description of Credit and Collection
Policy
EXHIBIT B                       –            Form of Capital Purchase Request
EXHIBIT C                       –            Form of Investor Report
EXHIBIT D                       –            Form of Investment Certificate
EXHIBIT E                        –            Form of Lock-Box Agreement
EXHIBIT F                        –            [Reserved]
EXHIBIT G                        –            Special Limits
EXHIBIT H                        –            List of Closing Documents
EXHIBIT I                          –            Form of Annual Audit/Agreed Upon
Procedures
 
SCHEDULE 4.01(b)                         Locations of Chief Executive Offices of
Seller; Records
SCHEDULE 4.01(f)                          Litigation
SCHEDULE 4.01(h)                         Lock Boxes & Lock Box Accounts
SCHEDULE 4.02(b)                         Locations of Chief Executive Offices of
Servicer; Records
 

--------------------------------------------------------------------------------


 
RECEIVABLES PURCHASE AGREEMENT
 
This RECEIVABLES PURCHASE AGREEMENT (this “Purchase Agreement”) dated as of
January 9, 2008, among ACCO BRANDS RECEIVABLES FUNDING LLC, a Delaware limited
liability company, (the “Seller”), ACCO BRANDS USA LLC, a Delaware limited
liability company (“ACCO”), as Servicer (in such capacity, the “Servicer”)
GOTHAM FUNDING CORPORATION, (the “Purchaser”), and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH (“BTMU”), as Agent for the Purchaser (in such
capacity, the “Agent”).
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01. Definitions and Rules of Construction.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in Annex I.  For purposes of this Purchase Agreement, the rules of construction
set forth in Annex I shall govern.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE PURCHASES
 
Section 2.01. The Purchase Facility.  (a) Upon the terms and subject to the
conditions set forth in this Purchase Agreement, from the Effective Date through
the Business Day immediately preceding the Termination Date, the Seller agrees
to sell, and the Purchaser agrees to buy, undivided percentage ownership
interests (as further defined in Annex I, “Purchaser Interests”) in the
Receivables Assets.
 
(b)            The Seller may, upon at least five Business Days’ prior written
notice to the Agent, reduce the unused portion of the Purchase Limit; provided
that each partial reduction of the Purchase Limit shall be in an amount equal to
$2,000,000 or an integral multiple thereof.  The Seller must give not less than
60 days notice to the Agent prior to reduction of the Purchase Limit to zero and
termination of this Purchase Agreement in full.
 
(c)            The Purchase Limit may be increased at the request of the Seller,
with the written consent of the Agent, the Purchaser and the Liquidity Provider,
each in its sole discretion; provided that no Event of Termination or Incipient
Termination Event shall have occurred and be continuing.  Upon delivery of the
written consent described below, this Purchase Agreement shall be deemed to be
amended to reflect the new Purchase Limit consented to therein.   The increased
portion of the Purchase Limit will be on the same terms as are contained herein
at the time of such increase.
 
(d)            The Agent shall deliver to the Seller promptly after the receipt
of such notice from the Seller written (which may be delivered by facsimile or
e-mail, with telephone confirmation of receipt) confirmation of the amount of
such increase or reduction of the Purchase Limit and the date such increase or
reduction is effective.
 



--------------------------------------------------------------------------------




Section 2.02. Making the Purchases; Capital Reductions.  (a) Each purchase of
undivided percentage ownership interests in the Receivables Assets by the
Purchaser hereunder shall consist of either (i) a purchase made  with new funds
provided by the Purchaser (each, a “Capital Purchase”) or (ii) a purchase made
by the Purchaser with funds consisting of Collections allocated to the Purchaser
Interests pursuant to the terms of this Purchase Agreement (each, a
“Reinvestment Purchase”).
 
(b)            Capital Purchases.  The Seller shall provide the Agent with a
purchase notice, in the form of Exhibit B (each a “Capital Purchase Request”),
no later than 1:00 p.m. (New York City time) on the Business Day that is one
Business Day prior to each Capital Purchase.  The Agent shall promptly notify
the Purchaser of the contents of any such Capital Purchase Request.  Each
Capital Purchase Request shall, except as set forth below, be irrevocable and
shall specify the requested Purchase Price (for which the initial amount shall
not be less than $1,000,000 and thereafter in $100,000 increments) and date of
purchase (which shall be a Business Day).   On the date of each Capital
Purchase, upon satisfaction of the applicable conditions precedent set forth in
Article III, the Purchaser shall make available to the Agent in accordance with
the provisions of Section 2.05, not later than 11:00 a.m. (New York City time),
in immediately available funds, an amount equal to the requested amount of such
Capital Purchase, and the Agent will, upon receipt thereof, make such funds
available to the Seller by 3:00 p.m. (New York City time) by wire transfer to
the Seller’s Account; provided, that in no event shall the Purchaser make any
Capital Purchase if, after giving effect thereto, either (i) the Purchaser
Interest would exceed 100% or (ii) the aggregate outstanding Capital would
exceed the Purchase Limit.  The Agent shall deliver to the Seller promptly after
the occurrence of each Capital Purchase written confirmation of the amount of
such Capital Purchase and the date such Capital Purchase is effective.
 
(c)            Reinvestment Purchases.  On each Business Day following the
Effective Date until the Termination Date, but subject to Section 3.02 hereof,
the Purchaser shall be automatically deemed to have made a Reinvestment Purchase
with a Purchase Price equal to the aggregate amount of Collections, if any,
which are allocated to the Purchaser Interests on such Business Day and are
available to be released to the Seller in accordance with the terms of Section
2.04.
 
(d)            Purchase Price.  The purchase price (the “Purchase Price”) (i)
with respect to a Capital Purchase shall be equal to the amount requested by the
Seller to be paid by the Purchaser pursuant to Section 2.02(a), and (ii) with
respect to a Reinvestment Purchase shall be equal to the amount of Collections
allocated to the Purchaser Interests and available to be released to the Seller
in accordance with the terms of Section 2.04.  The Purchase Price for a Capital
Purchase may in no event be greater than the excess, if any, of (1) the lesser
of (x) the Purchase Limit and (y) the Net Receivables Balance minus the
Aggregate Reserves over (2) the aggregate amount of outstanding Capital (before
giving effect to such Purchase).
 
(e)            Effect of Purchases.  Upon each Purchase, the Seller sells,
assigns and conveys an undivided percentage ownership interest in the
Receivables Assets to the Agent for the benefit of the Purchaser, and the
Purchaser hereby purchases and acquires such undivided percentage ownership
interest.  The parties hereto have structured this Purchase Agreement with the
intention that each purchase of an undivided interest in Receivables Assets
hereunder be treated
 


2

--------------------------------------------------------------------------------




as a sale of such Receivables Assets by the Seller to the Purchaser, for all
purposes, other than federal and state income tax purposes, and the Seller shall
not take any action inconsistent with such ownership and shall not claim any
ownership interest in the Purchaser Interest.  Section 1-201 of the UCC provides
that a “security interest” under the UCC .” . . also includes any interest of a
buyer of accounts or chattel paper which is subject to Article 9 . . .” of the
UCC.  Whether the transactions contemplated hereby are characterized as a loan
or as a sale, the Seller also hereby pledges and grants a “security interest” in
and assigns to the Agent, for the benefit of the Purchaser, and to secure all
amounts owing by the Seller to the Agent, the Purchaser and the Liquidity
Providers hereunder, all of the Seller’s right and title to and interest in the
Receivables Assets, including the Receivables, the Related Security and
Collections, as security for any such loans which may be deemed to be made
hereunder and for the payment and performance of all obligations and amounts
payable to the Purchaser hereunder.
 
(f)            Prepayments.  The Seller may, upon at least two (2) Business
Days’ prior written notice to the Agent, prepay Capital in the minimum amount of
$1,000,000 and increments of $100,000 in excess thereof by remitting cash to the
Agent for application against Capital in the amount of such prepayment.  The
Seller agrees, upon not less than two (2) Business Days' prior written notice of
any Breakage Amounts resulting from such prepayment, to indemnify the Purchaser
and, if applicable, any Liquidity Provider, for any such Breakage Amounts.  The
Purchaser and the Liquidity Providers agree that they will use commercially
reasonable efforts, under the then applicable conditions and circumstances, to
invest the proceeds of any such prepayments in such manner as is reasonably
expected to minimize any resulting Breakage Amounts, but subject in all events
to such Person’s normal investment policies.
 
Section 2.03. Yield and Fees; Tranche Periods.  (a) All Capital shall, for
purposes of calculating Yield, be allocated to one or more “Tranche Periods” as
set forth in the definition of such term, and each such portion allocated to a
particular Tranche Period is referred to herein as  a “Tranche.”   Yield shall
accrue on the outstanding Capital on each day during a Tranche Period at the
applicable Purchaser Rate.  On each Settlement Date, the Seller shall pay to the
Agent for the benefit of the Purchaser an amount equal to accrued and unpaid
Yield with respect to all Capital outstanding during the immediately preceding
Settlement Period from Collections in accordance with Section 2.04.
 
(b)            Each Tranche shall reflect the funding sources for the Capital
associated therewith so that (i) there may be one or more Tranches, selected by
the Agent, reflecting the portion of Capital funded by outstanding Liquidity
Advances or by funding under the related agreement and (ii) there may be one or
more Tranches allocated to the portion of the Capital funded by Commercial Paper
Notes. All Capital shall be allocated to Tranches which bear interest at the CP
Rate, unless the Agent determines that the Purchaser is unable, whether as a
result of contractual restrictions, rating agency limitations or any other event
or circumstance, to issue Commercial Paper Notes, or the Agent otherwise
determines that funding in the commercial paper market for the size and maturity
of such Tranche is unavailable.
 
(c)            On the Closing Date, the Seller shall pay to the Agent the fees
set forth in the Fee Letter that are due and payable on such date, including the
Arrangement Fee and reimbursement for all reasonable out-of-pocket costs and
expenses, including any legal fees and disbursements, relating to the
negotiation, preparation and closing of this Purchase Agreement. On each
 


3

--------------------------------------------------------------------------------




Settlement Date, the Seller shall pay to the Agent an amount equal to the sum of
the Program Fees, Commitment Fees and Additional Amounts with respect to the
immediately preceding Settlement Period from Collections in accordance with
Section 2.04.
 
Section 2.04. Settlement Procedures.
 
(a)            Deemed Collections.  If on any day the Outstanding Balance of a
Receivable is reduced or cancelled as a result of a Dilution Factor, the Seller
shall be deemed to have received on such day a Collection of such Receivable in
an amount equal to the Outstanding Balance of such Diluted Receivable.  If the
Seller is on any day deemed to have received Collections pursuant to this
Section 2.04(a), the Seller shall deposit an amount of funds equal to such
deemed Collections into the Collection Account as and when required in
accordance with Section 2.04(c) or (d) below.
 
(b)            Daily Allocation of Collections.  Before the Termination Date, on
each Business Day during a Settlement Period, the Servicer shall determine the
Collections of Receivables received on such day and shall:
 
(i)            first, allocate to the making of a Reinvestment Purchase the
amount required pursuant to Section 2.02(c) hereof;
 
(ii)            second, set aside on its books and records and hold in trust
(but, prior to the occurrence of an Event of Termination, the Servicer shall not
be required to segregate) for the Purchaser an amount equal to the product of
(1) the aggregate of the Purchaser Interests, and (2) the amount of such
Collections, for further application on the succeeding Settlement Date in
accordance with Section 2.04(c) or (d) below; and
 
(iii)            third, pay the balance of such Collections, if any, to the
Seller for its share of ownership therein.
 
(c)            Allocation of Collections on Settlement Dates Pre-Termination
Date.  On each Settlement Date before the Termination Date, the Servicer shall
deposit into the Collection Account all Collections set aside and held in trust
pursuant to Section 2.04(b)(ii) above during the immediately preceding
Settlement Period, and the Agent shall apply all such Collections as follows:
 
(i)            first, in payment of the following amounts in the following
order, for allocation to the relevant Affected Parties (or in the case of clause
(5), the Servicer): (1) Yield for such Settlement Period, (2) Commitment Fees
for such Settlement Period, (3) Program Fees for such Settlement Period, (4)
Additional Amounts for such Settlement Period, and (5) Servicer Fees for such
Settlement Period;
 
(ii)            second, if a Purchase Excess then exists, an amount equal to any
Purchase Excess, to be applied in reduction of outstanding Capital; and
 
(iii)            third, to the Seller in payment of the Purchase Price for a
Reinvestment Purchase.
 


4

--------------------------------------------------------------------------------




(d)            Allocation of Collections on Settlement Dates Post-Termination
Date.  On each Settlement Date on and after the Termination Date, the Servicer
shall deposit into the Collection Account all Collections during the immediately
preceding Settlement Period (other than amounts allocated to a Reinvestment
Purchase occurring prior to the Termination Date), and the Agent shall apply all
such Collections as follows:
 
(i)            first, in payment of accrued and unpaid Yield with respect to
such Settlement Period;
 
(ii)            second, in payment of outstanding Capital;
 
(iii)            third, in payment of the following amounts in the following
order, for allocation to the relevant Affected Parties, or in the case of clause
(4), the Servicer (to the extent then accrued and unpaid): (1) Commitment Fees,
(2) Program Fees, (3) Additional Amounts, and (4) Servicer Fees;
 
(iv)            fourth, in payment of any other amounts due and payable to the
Affected Parties; and
 
(v)            fifth, following the Final Collection Date, the balance to the
Seller.
 
Section 2.05. Payments and Computations, Etc.  All amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof without setoff or counterclaim no later than
1:00 p.m. (New York City time) on the day when due in lawful money of the United
States of America in immediately available funds to such account as the Agent
may designate from time to time in writing.  The Seller and the Servicer shall,
to the extent permitted by law, pay to the Agent interest on all amounts not
paid or deposited by such Person when due hereunder at 2% per annum above the
Base Rate, payable on demand.  Such interest shall be retained by the Agent
except to the extent that such failure to make a timely payment or deposit has
continued beyond the date for distribution by the Agent of such overdue amount
to the Purchaser or the applicable Liquidity Provider, in which case such
interest accruing after such date shall be for the account of, and distributed
by the Agent to, the Purchaser or such Liquidity Provider.  All computations of
interest and all computations of Yield (other than Yield calculated with
reference to the Base Rate, which shall be made on the basis of a year of
365/366 days, as applicable), Commitment Fees, Program Fees, Servicer Fees and
Additional Amounts hereunder shall be made on the basis of a year of 360 days
for the actual number of days (including the first but excluding the last day)
elapsed.  In no event shall any provision of this Purchase Agreement require the
payment or permit the collection of Yield or interest in excess of the maximum
permitted by applicable law.  In the event that any payment hereunder (whether
constituting a payment of Capital, Yield or any other amount) is rescinded or
must otherwise be returned for any reason, the amount of such payment shall be
restored and such payment shall be considered not to have been made.
 
Section 2.06. Yield Protection.  If due to either: (i) the introduction of or
any change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation by any
Governmental Authority of any law or regulation after the date hereof or (ii)
the compliance by any Affected Party with any guideline or request
 


5

--------------------------------------------------------------------------------




from any central bank or other Governmental Authority (whether or not having the
force of law) after the date hereof (in both cases other than with respect to
taxes which shall be governed exclusively by Section 2.08), there shall be an
increase in the cost to such Affected Party of accepting, funding or maintaining
any Purchase hereunder, then the Seller shall, from time to time, within five
(5) Business Days of demand by the Agent, pay to the Agent for the account of
such Affected Party (as a third party beneficiary, in the case of any Affected
Party other than the Purchaser), that portion of such increased costs incurred
or amounts not received, which the Agent reasonably determines is attributable
to accepting, funding and maintaining any Purchase hereunder.  In determining
such amount, the Agent may use any reasonable averaging and attribution
methods.  The applicable Affected Party (i) shall submit to the Seller a
certificate describing in reasonable detail the basis for and the calculation of
such increased costs incurred or amounts not received, which certificate shall,
in the absence of manifest error, be conclusive and binding for all purposes and
(ii) shall use reasonable commercial efforts to take such steps as may be
readily taken on its part to minimize such increased costs or amounts not
received, and which would not entail any material expenditures on such Affected
Party’s part or otherwise be materially disadvantageous to it, in each case in
the sole discretion of such Affected Party.
 
Section 2.07. Increased Capital.  (a) If any Regulatory Change occurring after
the date hereof affects or would affect the amount of capital required or
expected to be maintained by such Affected Party or reduces the rate of return
on such capital, or such Affected Party reasonably determines that as a result
of such Regulatory Change the amount of such capital is increased by or based
upon the existence of the Purchaser’s agreement to make or maintain Purchases
hereunder and other similar agreements or facilities or the agreement of any
Liquidity Provider to make funds available to the Purchaser based on its
agreements hereunder, then, within five (5) Business Days of demand by such
Affected Party or the Agent, the Seller shall pay to such Affected Party (as a
third party beneficiary, in the case of any Affected Party other than the
Purchaser) or the Agent for the account of such Affected Party from time to
time, as specified by such Affected Party or the Agent, additional amounts
sufficient to compensate such Affected Party in light of such circumstances, to
the extent that such Affected Party or the Agent on behalf of such Affected
Party reasonably determines such increase in capital to be allocable to the
existence of the Purchaser’s agreements hereunder.  A certificate describing in
reasonable detail the basis for and calculation of such amounts submitted to the
Seller by such Affected Party or the Agent, shall, in the absence of manifest
error, be conclusive and binding for all purposes.
 
(b)            If any Affected Party shall incur any loss, cost or expense as a
result of any reduction in Capital on any date other than a Settlement Date or
as a result of the failure of any Capital Purchase to be made on the date
specified in the applicable Capital Purchase Request for any reason, the Seller
shall, upon demand by the Agent, pay the Agent for the account of such Affected
Party the amount of such losses, costs and expenses. Such Affected Party shall
submit to the Seller and the Agent a certificate as to such amounts, which
certificate shall, in the absence of manifest error, be conclusive and binding
for all purposes.
 
Section 2.08. Taxes.  (a) Any and all payments and deposits required to be made
hereunder or under any instrument delivered hereunder by the Seller hereunder
shall be made, in accordance with Section 2.05, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect
 


6

--------------------------------------------------------------------------------




thereto (except for net income taxes and franchise taxes that are imposed by the
United States and franchise taxes and net income taxes that are imposed on such
Affected Party by the State or States under the laws of which such Affected
Party is organized or doing business (other than doing business solely by reason
of having executed, delivered or performed its obligations, received payment or
enforced its rights under this Purchase Agreement or any other Facility
Document), or any political subdivision thereof (such non-excluded taxes,
levies, imposts, deductions, charges and withholdings being “Indemnified
Taxes”)).  If the Seller or the Servicer shall be required by law to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder, (i) the
Seller shall make an additional payment to such Affected Party in an amount
sufficient so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.08), such Affected
Party receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Seller or the Servicer, as the case may be, shall
make such deductions and (iii) the Seller or the Servicer, as the case may be,
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and shall, within 30 days after the
date of any payment of Indemnified Taxes, furnish to the Agent the original or a
certified copy of a receipt evidencing payment thereof.  The Seller shall,
within ten days of demand from the Agent demonstrating the payment of
Indemnified Taxes by an Affected Party, indemnify such Affected Party from and
against, and pay to such Affected Party, the full amount of any such Indemnified
Taxes so paid.
 
(b)            In addition, the Seller agrees to pay any present or future stamp
or other documentary taxes or any other excise or property taxes or similar
levies which arise from any payment made hereunder or under any instrument
delivered hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Purchase Agreement or any instrument delivered
hereunder.
 
(c)            Each Affected Party which is not organized under the laws of the
United States or any State thereof shall, within thirty (30) days after such
Affected Party becomes a party to or obtains rights under this Purchase
Agreement or changes its funding office to a location outside of the United
States, and prior to any payment being made by the Seller to such Affected Party
(or to such office), deliver to the Seller (i) an IRS Form W-8BEN or W-8ECI, (or
any successor form), as applicable; and (ii) such other forms or certificates as
may be required under the laws of any applicable jurisdiction (on or before the
date that any such form expires or becomes obsolete), in each case that permit
the Seller to make payments to, and deposit funds to or for the account of, such
Affected Party hereunder and under the other Facility Documents without any
deduction or withholding for or on account of any tax. To the extent permitted
by law, each such Affected Party shall submit to the Seller (copied to the
Agent) two updated, completed, and duly executed versions of: (i) all forms
referred to in the previous sentence upon the expiry of, or the occurrence of
any event requiring a change in, the most recent form previously delivered by it
to the Seller or the substitution of such form; and (ii) such extensions or
renewals thereof as may reasonably be requested by the Seller. If an Affected
Party fails to comply with this Section 2.08(c), it shall not be entitled to any
additional payment pursuant to Section 2.08(a) to the extent that such
additional payments under Section 2.08(a) result from the failure to comply with
this Section 2.08(c).
 


7

--------------------------------------------------------------------------------




(d)            If an Affected Party determines, in its sole discretion, that it
has received a refund or credit of any amounts as to which it has been
indemnified by the Seller pursuant to this Section 2.08, it shall pay over such
refund or credit to the Seller net of all out-of-pocket expenses of such
Affected Party and without interest (other than any interest paid by the
relevant taxing authority with respect to such refund net of any applicable
taxes payable in respect of such interest); provided, that the Seller, upon the
request of such Affected Party, agrees to repay the amount paid over to the
Seller (plus any penalties, interest or other charges imposed by the relevant
taxing authority) to such Affected Party in the event such Affected Party is
required to repay such refund to such taxing authority.  This Section 2.08 shall
not be construed to require any Affected Party to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Seller or any other Person.
 
(e)            If an Affected Party requests indemnification or repayment under
this Section 2.08, a certificate describing in reasonable detail such amounts
and the basis for such Affected Party’s demand for such amounts submitted to the
Seller and the Servicer by such Affected Party shall be conclusive and binding
for all purposes, absent manifest error.
 
Section 2.09. Rights Under Sale Agreement.  The Seller acknowledges that all of
the Seller’s right, title and interest in, to and under the Sale Agreement are
part of the Receivables Assets.  Accordingly, the Seller agrees that, after an
Event of Termination, the Agent shall have the sole right to enforce the
Seller’s rights and remedies under the Sale Agreement, to receive all amounts
payable to Seller thereunder or in connection therewith, to consent to
amendments, modifications or waivers thereof, and to direct, instruct or request
any action thereunder, but in each case without any obligation on the part of
the Agent or the Purchaser or any of their respective Affiliates to perform any
of the obligations of the Seller under the Sale Agreement.  To the extent that
the Seller enforces the Seller’s rights and remedies under the Sale Agreement,
the Agent shall have the exclusive right to direct such enforcement by the
Seller.  The assignment to the Agent pursuant to this Section 2.09 shall
terminate upon the Final Collection Date; provided, however, that the rights of
the Agent pursuant to such assignment with respect to rights and remedies in
connection with any indemnification or any breach of any representation,
warranty or covenant made by any Originator in the Sale Agreement shall be
continuing and shall survive any termination of such assignment.
 
Section 2.10.  Seller Call.
 
(a)            So long as no Event of Termination or Incipient Termination Event
has occurred and is continuing, and upon the satisfaction of the additional
conditions set forth in clause (b) below, Seller may, at its option, on any
Settlement Date, repurchase all, but not less than all, of the Transferred
Receivables and Related Security at a call price (the “Call Price”) equal to the
sum of (i) the Purchaser’s Capital at such time, (ii) any and all accrued and
unpaid Yield and any Yield to accrue on the Purchaser’s Capital to and including
the next Settlement Date, and (iii) any and all other fees, indemnities,
breakage costs, and any and all other costs or expenses then owing to the Agent,
the Purchaser, any Affected Party or any Indemnified Party hereunder or under
any other Facility Document.  Seller shall give Agent written notice ten (10)
Business Days prior to the Settlement Date that it will be making such
repurchase.  Seller shall remit the Call Price to or at the direction of Agent
and such payment shall not be effective until indefeasibly received by the Agent
in full in cash.
 


8

--------------------------------------------------------------------------------




(b)            The right of the Seller to make the repurchase set forth in
clause (a) above is subject to the following conditions precedent:
 
(i)            both immediately before and after giving effect to the payment of
the Call Price, the Seller is and will be Solvent; and
 
(ii)            the exercise of such repurchase would not be reasonably expected
to have a material adverse effect on the Agent, any Purchaser, any Affected
Party or any Indemnified Party.
 
Payment of the Call Price constitutes a representation and warranty by the
Seller and Servicer that the conditions specified above are then satisfied and
will be satisfied after giving effect thereto.
 
ARTICLE III
 
CONDITIONS OF PURCHASES
 
Section 3.01. Conditions Precedent to Initial Purchase.  The Agent shall have
received each of the documents, instruments, opinions and other agreements
listed on Exhibit H as a condition precedent to the initial Purchase.
 
Section 3.02. Conditions Precedent to All Purchases.  Each Purchase (including
the initial Purchase) by the Purchaser from the Seller shall be subject to the
further conditions precedent that on the date of each Purchase, each of the
following shall be true and correct on the date of each such Purchase both
before and after giving effect to such Purchase:
 
(a)            The representations and warranties contained in Article IV are
correct in all material respects on and as of such day as though made on and as
of such date, except to the extent such representations and warranties are
expressly limited to an earlier date,
 
(b)            No event has occurred and is continuing, or would result from
such Purchase which constitutes an Event of Termination or in the case of
Capital Purchases only would constitute an Event of Termination but for the
requirement that notice be given or time elapse or both, and
 
(c)            In the case of a Capital Purchase, after giving effect to such
Purchase, the aggregate outstanding Capital shall not exceed the lesser of (i)
the Net Receivables Balance minus the Aggregate Reserves and (ii) the Purchase
Limit.
 
Each delivery of a Capital Purchase Request to the Agent, and the acceptance by
the Seller of the Purchase Price with respect to any Purchase, shall constitute
a representation and warranty by the Seller that, as of the date of such
Purchase, both before and after giving effect thereto and the application of the
proceeds thereof, each of the foregoing statements are true and correct.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 


9

--------------------------------------------------------------------------------




Section 4.01. Representations and Warranties of the Seller.  The Seller
represents and warrants, on and as of the date of each Purchase (including each
Reinvestment Purchase), as follows, each and all of which shall survive the
execution and delivery of this Purchase Agreement:
 
(a)            Due Formation and Good Standing.  The Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, the state of Delaware (which is
Seller’s only state of organization).  The Seller (i) is duly qualified to
conduct business and is in good standing in each other jurisdiction in which the
nature of its business requires it to be so qualified; (ii) has the requisite
power (corporate or otherwise) and authority and the legal right to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease, and to conduct its business, in each case, as now,
heretofore and proposed to be conducted; (iii) has all licenses, permits,
consents or approvals from or by, and has made all filings with, and has given
all notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (iv) is in compliance with
its organizational documents; (v) is in compliance with the applicable
provisions of the Bank Secrecy Act as amended by Title III of the Patriot Act
and the economic sanctions laws administered by OFAC; and (vi) is in compliance
in all material respects with all other applicable provisions of law, subject to
specific representations set forth herein regarding ERISA, tax and other laws.
 
(b)            Location of Chief Executive Office and Records.  As of the
Closing Date, the current location of the Seller’s chief executive office,
principal place of business, other offices, and the locations of all Records
(including originals of all Contracts and other agreements or instruments
evidencing or otherwise giving rise to the Receivables) are set forth in
Schedule 4.01(b). During the prior five years (or such shorter time as the
Seller has been in existence), except as set forth in Schedule 4.01(b), the
Seller has not been known as or used any other name (fictitious, trade or
otherwise). In addition, Schedule 4.01(b) lists the organizational
identification number issued by Seller’s state of organization or states that no
such number has been issued and lists the federal employer identification number
of the Seller.
 
(c)            Due Authorization and No Conflict.  The execution, delivery and
performance by it of this Purchase Agreement, the Sale Agreement and all other
Facility Documents to which it is a party (i) are within its organizational
powers; (ii) have been duly authorized by all necessary limited liability
company or corporate action on its part; (iii) do not contravene any provision
of such Person’s Charter Documents; (iv) do not violate any law, rule or
regulation applicable to it; (v) do not conflict with (A) any material
contractual restriction binding on it or its property or (B) any provision of
the Credit Agreement binding on the Parent and its Subsidiaries; (vi) do not
contravene any order, writ, judgment, award, injunction or decree binding on it
or its property, and (vii) do not result in or require the creation of any
Adverse Claim upon or with respect to any of its properties.
 
(d)            Governmental Consent. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due
 


10

--------------------------------------------------------------------------------




execution, delivery and performance by it of this Purchase Agreement, the Sale
Agreement or any other agreement, document or instrument to be delivered by it
hereunder, except for filings under the UCC necessary to perfect the interests
granted hereunder and under the Sale Agreement and except as have been made or
obtained on or before the Effective Date and thereafter will be in full force
and effect.
 
(e)            Enforceability of Facility Documents.  This Purchase Agreement,
the Sale Agreement and the other Facility Documents to which it is a party have
been duly executed and delivered on its behalf and constitute the legal, valid
and binding obligation of it enforceable against it in accordance with their
respective terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar law now or hereafter in effect
relating to or affecting the enforceability of creditors’ rights generally and
general equitable principles, whether applied in a proceeding at law or in
equity.
 
(f)            Litigation.  Except as set forth in Schedule 4.01(f), there are
no actions, suits or proceedings pending, or to its knowledge threatened in
writing, against it, or its property, in any court, or before any arbitrator of
any kind, or before or by any Governmental Authority, which (i) assert the
invalidity of any Facility Document or any action to be taken by it in
connection therewith, (ii) seek to prevent the consummation of the transactions
contemplated by this Purchase Agreement and the other Facility Documents or
(iii) if adversely determined, would reasonably be expected to have a Material
Adverse Effect.  It is not in default with respect to any order of any court,
arbitrator or Governmental Authority.
 
(g)            Accuracy of Information.  No Investor Report, Investment
Certificate, Capital Purchase Request, certificate, report or other information
(including any schedule hereto) furnished by it to the Agent, the Purchaser or
any Liquidity Provider in connection with this Purchase Agreement is or shall be
inaccurate in any material respect as of the date it is dated (except as
otherwise disclosed to the Agent, Purchaser or Liquidity Provider at such time).
 
(h)            Account Information.  The names and addresses of all the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts, are specified
in Schedule 4.01(h) (or at such other Lock-Box Banks and/or with such other
Lock-Box Accounts as have been notified to the Agent in accordance with Section
5.03(e)) and with respect to which all action required by Section 5.03(e) has
been taken and completed.  The Seller has directed or caused each Obligor to be
directed to make payment to a Lock-Box Account listed in Schedule 4.01(h) for
which there is an effective and binding Lock-Box Agreement.  The Collection
Account and the Lock-Box Accounts are the only accounts to which the Seller has
directed Obligors to remit Collections of Receivables.
 
(i)            Perfection of Interest in Receivables and Receivables Assets;
Eligibility.  The Sale Agreement constitutes the only agreement under which the
Seller acquires any Receivables.  As of the time of each Purchase, each
Receivable was acquired by the Seller free and clear of any Adverse Claim, and
the Agent on behalf of the Purchaser has acquired a valid and perfected first
priority ownership interest or security interest in each


11

--------------------------------------------------------------------------------




Transferred Receivable and in the Related Security, Collections and other
Receivables Assets with respect thereto, in each case free and clear of any
Adverse Claim; and no effective financing statement or other instrument similar
in effect, is filed in any recording office listing the Seller, or any
Originator as debtor, covering any Transferred Receivable, Related Security,
Collections or other Receivables Assets except such as may be filed in favor of
the Agent (or in favor of the Originator and assigned to the Seller and then the
Agent or in favor of the Seller and assigned to the Agent).
 
(j)            Solvency.  Both before and after giving effect to (i) the
transactions contemplated by this Purchase Agreement and the other Facility
Documents and (ii) the payment and accrual of all transaction costs in
connection with the foregoing, the Seller is and will be Solvent. No event of
the type described in Section 7.01(g) has been commenced or to its knowledge
threatened in writing against it.
 
(k)            Limited Business.  Since its formation, the Seller has conducted
no business other than (i) the purchase and receipt of Receivables and related
assets from the Originators under the Sale Agreement, (ii) the assignment of
Receivables Assets under this Purchase Agreement to finance any such purchases,
and (iii) such other activities as are incidental to the foregoing.  The
Facility Documents are the only agreements to which the Seller is a party.  The
Seller does not own or hold, directly or indirectly, any capital stock or equity
security of, or any equity interest in, any Person.
 
(l)            Taxes.  The Seller has filed or caused to be filed all Federal,
state and local tax returns which are required to be filed by it, and has paid
or caused to be paid all taxes prior to such taxes becoming delinquent, other
than any taxes or assessments the validity of which are being contested in good
faith by appropriate proceedings.
 
(m)            ERISA.  The Seller is in compliance with ERISA and Section 401 of
the IRC and has not incurred and does not expect to incur any liabilities
(except for premium payments arising in the ordinary course of business) payable
to the PBGC under ERISA that would be reasonably expected to have a Material
Adverse Effect.
 
(n)            Margin Regulations.  The Seller is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Seller owns no Margin Stock, and no
portion of the proceeds of the purchase price for the Purchaser Interests sold
hereunder will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock, for the purpose of reducing or retiring any
indebtedness that was originally incurred to purchase or carry any Margin Stock
or for any other purpose that might cause any portion of such proceeds to be
considered a “purpose credit” within the meaning of Regulations T, U or X of the
Federal Reserve Board. The Seller will not take or authorize to be taken any
action that might cause any Facility Document to violate any regulation of the
Federal Reserve Board.
 


12

--------------------------------------------------------------------------------




(o)            Nonapplicability of Bulk Sales Laws.  No transaction contemplated
by this Purchase Agreement or any of the Facility Documents requires compliance
with any bulk sales act or similar law.
 
(p)            Investment Company Act.  The Seller is not required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(q)            Nonconsolidation.
 
(i)            The Seller is a limited purpose entity whose activities are
restricted in its Charter Documents to those activities expressly permitted
hereunder and under the other Facility Documents and the Seller has not engaged,
nor does it presently engage, in any activity other than those activities
expressly permitted hereunder and under the other Facility Documents, nor has
the Seller entered into any agreement other than this Purchase Agreement, the
other Facility Documents and, with the prior written consent of the Purchaser
and the Agent, any other material agreement necessary to carry out more
effectively the provisions and purposes hereof or thereof.
 
(ii)            The Seller maintains records and books of account separate from
that of Parent, ACCO and each Originator, holds annual meetings and otherwise
observes organizational formalities, has a business office separate from that of
Parent, ACCO and each Originator and to the extent that the Parent, ACCO or the
Originators share office space or services, the associated costs will be fairly
and reasonably allocated among them.
 
(iii)            The financial statements and books and records of the Seller,
Parent, ACCO and the Originators reflect the separate corporate existence of the
Seller.
 
(iv)            (A) The Seller maintains its assets separately from the assets
of Parent, ACCO and each Originator (including through the maintenance of
separate bank accounts and except for any Records to the extent necessary to
assist the Servicer in connection with the servicing of the Transferred
Receivables), (B) the Seller’s funds (including all money, checks and other cash
proceeds) and assets, and records relating thereto, have not been and are not
commingled with those of Parent, ACCO or any Originator, except for such
commingling as is permitted under this Purchase Agreement and the other Facility
Documents and (C) the separate creditors of the Seller will be entitled to be
satisfied out of the Seller’s assets, prior to any value in the Seller becoming
available to the Seller’s owners and the Seller shall not hold itself out as
being liable for the debt of any other entity including Parent, ACCO and the
Originators.
 
(v)            Except as otherwise expressly permitted hereunder, under the
other Facility Documents and under the Seller’s Charter Documents, neither
Parent,
 


13

--------------------------------------------------------------------------------


 
ACCO nor any Originator (A) pays the Seller’s expenses, (B) guarantees the
Seller’s obligations, or (C) advances funds to the Seller for the payment of
expenses or otherwise.
 
(vi)            All business correspondence and other communications of the
Seller are conducted in such Person’s own name, on its own stationery.
 
(vii)          The Seller does not act as agent for Parent, ACCO or any
Originator, but instead each presents itself to the public as a limited
liability company or a corporation, as the case may be, separate from each such
member and independently engaged in the business permitted under such Person’s
Charter Documents.
 
(viii)          The Seller maintains at least one independent manager, who (A)
is not a Stockholder, director, officer, employee or associate, or any relative
of the foregoing, of Parent, ACCO or any of its Subsidiaries or Affiliates
(other than his or her service as independent director, special member or other
similar capacity); (B) is not a beneficial owner at the time of the individual’s
appointment, or at any time thereafter while serving in such capacity, of any
voting securities of Parent, ACCO or any of their respective Subsidiaries or
Affiliates; (C) is not affiliated with a significant customer, supplier or
creditor of Parent, ACCO or any of their respective Subsidiaries or Affiliates;
(D) is not affiliated with a company of which Parent, ACCO or any of their
respective Subsidiaries or Affiliates is a significant customer or supplier; (E)
does not have any significant personal services contract(s) with Parent, ACCO or
any of their respective Subsidiaries or Affiliates (other than his or her
service as independent director, special member or other similar capacity); and
(F) is not a spouse, parent, sibling or child of any person describes in (A)
through (E) above.
 
(ix)            The Charter Documents of the Seller require (A) the affirmative
vote of the independent manager of the Seller before a voluntary petition under
Section 301 of the Bankruptcy Code may be filed by the Seller, and (B) the
Seller to maintain (1) correct and complete books and records of account
separate from those of Parent, ACCO or any Originator and (2) minutes of the
meetings and other proceedings of its Stockholders and board of directors or
managers, as applicable.
 
(r)            Servicing Software.  The Seller has all necessary licenses and
rights to use the Servicing Software.
 
(s)            No Material Adverse Change.  Except as otherwise disclosed to the
Agent in writing prior to the Closing Date, since September 30, 2007, there has
been no material adverse change in the Seller’s business, properties or
financial condition, in the ability of the Seller to perform its obligations
hereunder or under any other Facility Document or in the collectibility of the
Receivables.
 


14

--------------------------------------------------------------------------------




(t)            Reasonably Equivalent Value; Protected Purchaser.  The Seller has
given reasonably equivalent value to the Originator in consideration for the
transfer to the Seller by the Originator of the Receivables and the Related
Security, and such transfer was not made for or on account of an antecedent debt
owed by the Originator to the Seller.  The Seller had no notice of any Adverse
Claim with respect to the Receivables and the Related Security at the time of
such transfer.
 
(u)            Sale of Goods.  Each Receivable represents part or all of the
sales price of merchandise, insurance or services within the meaning of Section
3(c)(5) of the Investment Company Act of 1940, as amended.
 
Section 4.02. Representations and Warranties of the Servicer.  ACCO, as
Servicer, represents and warrants as to itself, on and as of the date of each
Purchase (including each Reinvestment Purchase), as follows, each and all of
which shall survive the execution and delivery of this Purchase Agreement:
 
(a)            Due Incorporation and Good Standing.  The Servicer is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, the State of Delaware (which is the
Servicer’s only state of incorporation).  The Servicer (i) is duly qualified to
conduct business and is in good standing in each other jurisdiction in which the
nature of its business requires it to be so qualified except where the failure
to so qualify or be in good standing, individually or in the aggregate, would
not have or result in a Material Adverse Effect; (ii) has the requisite power
(corporate or otherwise) and authority and the legal right to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease, and to conduct its business, in each case, as now,
heretofore and proposed to be conducted; (iii) has all licenses, permits,
consents or approvals from or by, and has made all filings with, and has given
all notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct except where the failure to
have such licenses, permits, consents or approvals individually or in the
aggregate, would not have or result in a Material Adverse Effect; (iv) is in
compliance with its organizational documents; (v) is in compliance with the
applicable provisions of the Bank Secrecy Act as amended by Title III of the
Patriot Act and the economic sanctions laws administered by OFAC; and (vi) is in
compliance with all other applicable provisions of law, including subject to
specific representations set forth herein regarding ERISA, tax and other laws,
except where the failure to comply, individually or in the aggregate, would not
have or result in a Material Adverse Effect.
 
(b)            Location of Chief Executive Office and Records.  As of the
Closing Date, the current location of the Servicer’s chief executive office,
principal place of business and the locations of all Records (including
originals of all Contracts or other agreements or instruments evidencing or
otherwise giving rise to the Receivables) are set forth in Schedule 4.02(b).
 
(c)            Due Authorization and No Conflict.  The execution, delivery and
performance by it of this Purchase Agreement, the Sale Agreement and all other
Facility Documents to which it is a party (i) are within its corporate powers;
(ii) have been duly
 


15

--------------------------------------------------------------------------------




authorized by all necessary corporate action on its part; (iii) do not
contravene any provision of its Charter Documents; (iv) do not violate any law,
rule or regulation applicable to it; (v) do not conflict with any material
contractual restriction binding on it or its property; (vi) do not contravene
any order, writ, judgment, award, injunction or decree binding on it or its
property, and (vii) do not result in or require the creation of any Adverse
Claim.
 
(d)            Governmental Consent. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by it of this Purchase
Agreement, the Sale Agreement or any other agreement, document or instrument to
be delivered by it hereunder, except for filings under the UCC hereto and except
as have been made or obtained on or before the Effective Date and thereafter
will be in full force and effect.
 
(e)            Enforceability of Facility Documents.  This Purchase Agreement,
the Sale Agreement and the other Facility Documents to which it is a party have
been duly executed and delivered on its behalf and constitute the legal, valid
and binding obligation of it enforceable against it in accordance with their
respective terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar law now or hereafter in effect
relating to or affecting the enforceability of creditors’ rights generally and
general equitable principles, whether applied in a proceeding at law or in
equity.
 
(f)            Litigation.  Except as set forth in Schedule 4.01(f), there are
no actions, suits or proceedings pending, or to its knowledge threatened in
writing, against it or its property, in any court, or before any arbitrator of
any kind, or before or by any Governmental Authority, which (i) assert the
invalidity of any Facility Document or any action to be taken by it in
connection therewith, (ii) seek to prevent the consummation of the transactions
contemplated by this Purchase Agreement and the other Facility Documents or
(iii) if adversely determined, would reasonably be expected to have a Material
Adverse Effect.  It is not in default with respect to any order of any court,
arbitrator or Governmental Authority.
 
(g)            Accuracy of Information.  No Investor Report, Investment
Certificate, Capital Purchase Request, certificate, report or other information
(including any schedule hereto) furnished by it to the Agent, the Purchaser or
any Liquidity Provider in connection with this Purchase Agreement is or shall be
inaccurate in any material respect as of the date it is dated (except as
otherwise disclosed to the Agent, Purchaser or Liquidity Provider at such time).
 
(h)            Account Information.  The names and addresses of all the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts, are specified
in Schedule 4.01(h) (or at such other Lock-Box Banks and/or with such other
Lock-Box Accounts as have been notified to the Agent in accordance with Section
5.03(e)) and with respect to which all action required by Section 5.03(e) has
been taken and completed.  The Servicer has directed or caused each Obligor to
be directed to make payment to a Lock-Box Account listed in Schedule 4.01(h) for
which there is an effective and binding
 


16

--------------------------------------------------------------------------------




Lock-Box Agreement.  The Collection Account and the Lock-Box Accounts are the
only accounts to which Collections of Receivables are remitted by Obligors.
 
(i)            Eligibility.  Each Receivable included by the Servicer in the
calculation of the Net Receivables Balance as notified by the Servicer to the
Agent from time to time, including by any Investor Report or Investment
Certificate, satisfies the requirements of eligibility contained in the
definition of “Eligible Receivable.”
 
(j)            Servicing Software.  The Servicer has all necessary licenses and
rights to use the Servicing Software.
 
(k)            No Material Adverse Change.  Except as otherwise disclosed to the
Agent in writing prior to the Closing Date, since September 30, 2007, there has
been no material adverse change in the Servicer’s business, properties or
financial condition, in the ability of the Servicer to perform its obligations
hereunder or under any other Facility Document or in the collectibility of the
Receivables.
 
ARTICLE V
 
GENERAL COVENANTS
 
Section 5.01. Affirmative Covenants of the Seller and the Servicer.  From the
Initial Purchase Date until the later of the Termination Date or the Final
Collection Date, each of the Seller and the Servicer covenants and agrees, as to
itself, unless the Agent shall otherwise consent in writing:
 
(a)            Compliance with Laws, Etc.  Comply in all material respects with
all applicable laws, rules, regulations and orders with respect to all
Transferred Receivables and the agreements and documents related thereto.
 
(b)            Preservation of Corporate Existence.  (i) Observe all procedures
required by its Charter Documents, (ii) preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
organization and (iii) with respect to the Servicer, maintain, preserve and
protect all of its assets and properties necessary to the conduct of its
business, including all licenses, permits, charters and registrations, except,
in each case with respect to the Servicer, to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect, and
qualify and remain qualified in good standing as a foreign corporation in each
jurisdiction where the failure to preserve and maintain such rights, franchises,
privileges and qualifications would have a Material Adverse Effect.
 
(c)            Offices; Books and Records; Audits. Each of the Seller and the
Servicer shall (i) maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing the Transferred
Receivables in the event of the destruction of originals) and keep and maintain
all documents, books, records and other information necessary or advisable for
the collection of all Transferred Receivables; (ii) from time to time upon five
Business Days’ prior notice to it and during regular business hours, permit the
Agent, or the Agent’s agents or representatives, (A) to have
 


17

--------------------------------------------------------------------------------




access to all records, files, books of account, data bases and information
pertaining to all Transferred Receivables and Related Security, including the
Records, (B) to discuss matters relating to the Transferred Receivables or the
Seller’s performance hereunder with any of its officers or employees having
knowledge of such matters, and (C) to inspect, audit and to make extracts
therefrom at the Seller’s expense, provided, however, that prior to an Event of
Termination not more than one such audit or inspection per year shall be at the
expense of the Seller, and provided further that no such prior notice shall be
required if an Event of Termination has occurred and is continuing, and (iii) on
an annual basis, cause to be delivered to the Agent, a report, substantially in
the form of Exhibit I, prepared and delivered by the Servicer’s outside
accountants with respect to agreed-upon procedures in accordance with Statement
on Standards for Attestation Engagements No. 4, Agreed-Upon Procedures
Engagements, comparing amounts set forth in the Investor Reports to supporting
underlying documentation with the specific procedures and the adequacy thereof
being agreed to by the Servicer and the Agent.
 
(d)            Performance and Compliance with Receivables and Credit and
Collection Policy.  At its expense timely and fully perform and comply, in all
material respects, with (i) all provisions, covenants and other promises
required to be observed by it under the Transferred Receivables and the related
Contracts giving rise thereto and (ii) the Credit and Collection Policy in
regard to each Transferred Receivable.
 
(e)            Collections.  (i)  Instruct all Obligors of Transferred
Receivables to cause all Collections to be deposited directly to the Collection
Account or one of the Lock-Box Accounts and, if it shall receive any Collections
(including any Collections deemed received pursuant to Section 2.04(a)), remit
such Collections to the Collection Account or a Lock-Box Account in accordance
with Section 6.02, (ii) cause each Lock-Box Account to be subject to a Lock-Box
Agreement in substantially the form of Exhibit E and (iii) prevent the deposit
of any funds other than Collections in respect of Transferred Receivables into
any of the Collection Account and Lock-Box Accounts and, to the extent that any
such funds are nevertheless deposited into any of such Collection Account and
Lock-Box Accounts, promptly identify any such funds and remit such funds to the
owner thereof.
 
(f)            Offices; Location of Records; Change in Name or Jurisdiction of
Organization.  The Seller shall (i) keep its principal place of business and
chief executive office (as such terms are used in the UCC) and the office where
it keeps its Records concerning the Transferred Receivables at the address of
the Seller set forth in Schedule 4.01(b) and not change its state of
organization unless, upon at least 30 days’ prior written notice of a proposed
change to the Agent, the Seller has taken all actions reasonably requested by
the Agent to protect and perfect the interest of the Agent and the Purchaser in
the Transferred Receivables, the Related Security, all Collections and any other
Receivables Assets have been taken and completed and (ii) provide the Agent with
at least 30 days’ written notice prior to making any change in the Seller’s name
or making any other change in the Seller’s identity or legal entity structure
(including a merger) which could render any UCC financing statement filed in
connection with this Purchase Agreement ineffective to perfect the Purchaser’s
interest in the Receivables or
 


18

--------------------------------------------------------------------------------




“seriously misleading” as such term is used in the UCC; each notice pursuant to
this sentence shall set forth the applicable change and the effective date
thereof.
 
(g)            Purchasers’ Reliance/Separate Conduct of Business.  The Seller
and the Servicer each acknowledges that the Agent and the Purchaser are entering
into the transactions contemplated hereby in reliance upon the Seller’s identity
as a separate legal entity from Parent, ACCO and the Originators.  Therefore,
from and after the date of execution and delivery of this Purchase Agreement,
the Seller shall take all reasonable steps including, without limitation, all
steps that the Agent may from time to time reasonably request in connection with
any change or development (or knowledge thereof) in the law or circumstances
related to substantive consolidation, to maintain the Seller’s identity as a
separate legal entity and to make it manifest to third parties that the Seller
is an entity with assets and liabilities distinct from those of Parent, ACCO and
the Originators and not just a division of Parent, ACCO or an Originator,
including, without limitation, (a) maintain separate records and books of
account from those of Parent, ACCO and the Originators; (b) conduct its business
from an office separate from those of Parent, ACCO and the Originators and to
the extent that the Parent, ACCO or the Originators share office space or
services, the associated costs will be fairly and reasonably allocated among
them; (c) ensure that all oral and written communications, including without
limitation, letters, invoices, purchase orders, contracts, statements and
applications, not be made in the name of Parent, ACCO or any Originator; (d)
have stationery and other business forms separate from those of Parent, ACCO or
any Originator; (e) not hold itself out as having agreed to pay, or as being
liable for, the obligations of Parent, ACCO or any Originator; (f) not engage in
any transaction with Parent, ACCO or an Originator except as permitted or
contemplated by this Purchase Agreement or as permitted or contemplated by the
Sale Agreement; (g) continuously maintain as official records its resolutions,
agreements and other instruments underlying the transactions contemplated by
this Purchase Agreement; (h) disclose on its annual financial statements the
effects of the transactions contemplated by this Purchase Agreement in
accordance with generally accepted accounting principles and (i) otherwise
operate its business and perform its obligations under the Facility Documents in
a manner consistent with the factual assumptions described in the legal opinion
of Skadden, Arps, Meagher & Flom, LLP pertaining to nonconsolidation as
delivered on the Closing Date unless Skadden, Arps, Meagher & Flom, LLP shall
have delivered to the Agent an opinion acknowledging such inconsistencies but
reaffirming the conclusions set forth in its legal opinion delivered on the
Closing Date.  The Servicer shall take such actions as may be necessary to
ensure compliance with the foregoing and that the Seller’s covenants in this
Section 5.01(g) are not violated by any actions on the part of the Servicer.
 
(h)            License for Use of Software and Other Intellectual Property.  (i)
Unless prohibited by the licensor thereof or any provision of applicable law, if
any, the Seller hereby grants to the Agent, solely for the purposes of
collection of the Receivables and enforcement of their rights under the Facility
Documents, at such time as the Agent shall be entitled to do so, a non-exclusive
license to use, without charge to the Seller (but subject to the payment of
royalties to any third party licensor under the terms of such license agreement
based on use by the Agent of any licensed items):
 


19

--------------------------------------------------------------------------------




(A)            the Seller’s computer programs, software, printouts and other
computer materials, technical knowledge or processes, data bases, materials, and
licenses thereto, and
 
(B)            the Seller’s owned or licensed trademarks, registered trademarks,
trademark applications, service marks, registered service marks, service mark
applications, trade names, rights of use of any name, fictitious names
(including the goodwill connected with the use of and symbolized by any such
trademarks, service marks and trade names), patents, patent applications,
inventions, designs, trade secrets, copyrights, copyright applications,
including customer lists, credit files, correspondence, and advertising
materials or any property of a similar nature; in each case, to the extent that
the items in subsections (A) and (B) (the “Intellectual Property”) pertain to
the use of such items in connection with the advertising for sale, selling any
of the Transferred Receivables and solely after an Event of Termination
collection of the Receivables and enforcement of the Agent’s rights under the
Facility Documents,
 
(ii)            The Seller agrees that the Seller’s rights under such licenses
and franchise agreements as are granted under this Section 5.01(h)(ii) shall
inure to the Agent’s benefit. To the extent the grant of the aforesaid license
described is expressly prohibited by the licensor thereof, the Seller shall
exercise its commercially reasonable efforts to obtain the consent of such
licensor to the Seller’s grant to the Agent of such license.  Even where use is
permitted, the Agent agrees not to use any such license without giving the
Seller prior notice and unless an Event of Termination has occurred and is
continuing.
 
(iii)            The foregoing license is subject to the following conditions
and limitations: (A) the Agent agrees that any Intellectual Property which is a
trade secret of Seller or otherwise maintained in confidence by the Seller,
shall be maintained in confidence by Agent and shall not be disclosed to any
person or entity other than employees and contractors of Agent who have a “need
to know” such information and who have been apprised on this restriction, and
Agent shall be liable for any breach of this undertaking  by its employees or
contractors, (B) with respect to Intellectual Property which is licensed to
Seller, Agent agrees to abide by any applicable restrictions on use in the
applicable license agreement which would be binding upon the Seller, were it
using the licensed Intellectual Property in a similar manner and (C) with
respect to any trademarks, service marks or trade names subject to the license
granted hereunder, Agent agrees that the license shall be subject to sufficient
rights of quality control and inspection in favor of Seller to avoid the risk of
invalidation of such trademarks.  The license shall run for as long as this
Purchase Agreement is in effect.
 
Section 5.02. Reporting Requirements of the Seller and the Servicer.  From the
Initial Purchase Date until the later of the Termination Date or the Final
Collection Date, the Seller and the Servicer will or will cause Parent to, as
applicable, unless the Agent shall otherwise consent in writing, furnish to the
Agent:
 
(a)            Financial Statements.  Unless otherwise available in filings made
with the Securities and Exchange Commission and available to the public through
EDGAR:
 


20

--------------------------------------------------------------------------------




(i)            Annual Financial Statements.  Within 90 days after each fiscal
year of Parent, a copy of the annual audited financial statements of Parent for
the fiscal year then ended, setting forth in comparative form the corresponding
figures of the previous annual audit, all in reasonable detail, certified by (a)
any of Deloitte Touche Tohmatsu, PricewaterhouseCoopers, Ernst & Young LLP or
KPMG LLP or (b) such other independent certified public accountant or firm of
independent certified public accountants as shall be selected by ACCO with the
written approval of the Agent, and prepared in conformity with generally
accepted accounting principles.
 
(ii)            Quarterly Financial Statements.  Within 60 days after each
quarter (except the last quarter) of each fiscal year of Parent, a copy of the
unaudited financial statements of Parent for the fiscal quarter then ended,
setting forth in comparative form the figures for the corresponding period of
the preceding fiscal year and prepared in the same manner as the report referred
to in the preceding clause (a)(i), signed by a Responsible Officer of ACCO.
 
(b)            Event of Termination.  Provide to the Agent, as soon as
reasonably practicable and in any event within two (2) Business Days after the
Seller or the Servicer obtains knowledge of the occurrence of each Event of
Termination or each event which, with the giving of notice or lapse of time or
both, would constitute an Event of Termination, the statement of a Responsible
Officer of such Person setting forth details of such Event of Termination or
event and the action which such Person has taken and proposes to take with
respect thereto.
 
(c)            Investor Reports; Investment Certificates.  Provide to the Agent
(a) an Investor Report (i) on or prior to the second Business Day prior to each
Settlement Date with respect to the most recently ended Monthly Period and (ii)
following an Event of Termination, at such other times as the Agent may from
time to time reasonably request with respect to such periods of time as the
Agent may specify and (b) at the time of each Capital Purchase, prior to or
concurrently with the delivery of the Capital Purchase Request, an Investment
Certificate which updates the most recent Investor Report to set forth revised
calculations of the Net Receivables Balance, the Aggregate Reserves and the
Purchaser Interest after giving effect to such Capital Purchase.
 
(d)            Reporting on Litigation and Adverse Effects.  As soon as
practicable, and in any event within five Business Days after a Responsible
Officer of the Seller or the Servicer becomes aware thereof, give the Agent
written notice of (x) the commencement of all actions, suits and proceedings
before any Governmental Authority or arbitrator affecting the Seller or the
Servicer that (i) seeks injunctive or similar relief which would be reasonably
likely to have a Material Adverse Effect or (ii) in the reasonable judgment of
the Seller or the Servicer, expose the Seller or the Servicer to liability in an
amount which would be reasonably likely to have a Material Adverse Effect or (y)
the settlement of any litigation which would be reasonably likely to have a
Material Adverse Effect.
 


21

--------------------------------------------------------------------------------




(e)            ERISA.  Provide to the Agent, promptly and in no event more than
three (3) Business Days after the Seller or the Servicer obtains knowledge of
the occurrence thereof, notice of any ERISA Event.
 
(f)            New Financial Covenants.  Provide to the Agent, as soon as
reasonably practicable, and in any event within three (3) Business Days after
the effectiveness thereof, a copy of any amendments to the Credit Agreement, or
any successor revolving credit facilities, together with a written description
of any changes in financial covenants or New Financial Covenants.
 
(g)            Other Information.  As soon as reasonably practicable, from time
to time, such other information, documents, records or reports respecting the
Receivables or the conditions or operations, financial or otherwise, of such
Person as the Agent may from time to time reasonably request in order to protect
the interests of the Agent, the Purchaser or any Liquidity Provider under or as
contemplated by this Purchase Agreement.
 
Section 5.03. Negative Covenants of the Seller.  From the Initial Purchase Date
until the later of the Termination Date or the Final Collection Date, the Seller
covenants and agrees with respect to itself that it shall not, without the
written consent of the Agent:
 
(a)            Sales, Liens, Etc. Against Receivables and Related
Assets.  Except as otherwise provided herein, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist, any Adverse
Claim upon or with respect to, any Transferred Receivable, Related Security or
Collections, or any Lock-Box Account, or assign any right to receive income in
respect thereof, other than liens for taxes not yet due and payable and other
than as contemplated by this Purchase Agreement or the other Facility
Documents.  The Seller will not cause or permit the Originator to grant, create,
incur or suffer to exist any Adverse Claims upon or with respect to any
inventory the sale of which may give rise to a Transferred Receivable unless it
obtains or causes the relevant Person to obtain express agreements from the
holders of such Adverse Claims that no such Adverse Claims extend to any of the
Transferred Receivables, the other Related Security or the Lock-Box Accounts.
 
(b)            Change in Business or Credit and Collection Policy.  (i) Engage
in any business other than the purchase of Receivables Assets from the
Originators under the Sale Agreement and activities incidental thereto;
(ii)  make any change in the character of its business, (iii) make any change in
the Credit and Collection Policy that would result in a material adverse effect
on the collectibility of the Receivables Assets or the Purchaser’s and the
Agent’s interests in the Receivables Assets, and (iv) without prior written
notice to the Agent, make any material change in, or allow the Servicer or any
Originator to make any material change in, the Credit and Collection Policy.
 
(c)            Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 6.02 and the Credit and Collection Policy, extend, amend,
or otherwise modify the terms of any Transferred Receivable, or amend, modify or
waive any term or condition related to the payment or collection of any Contract
related thereto.
 


22

--------------------------------------------------------------------------------




(d)            Merger, Consolidation, Etc.  Sell any equity interest to any
Person (other than one of its Affiliates) or consolidate with or merge into or
with any Person, or purchase or otherwise acquire all or substantially all of
the assets or capital stock, or other ownership interest of, any Person or sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to any Person, except as expressly permitted or contemplated under the terms of
this Purchase Agreement.
 
(e)            Change in Payment Instructions to Obligors; Lock-Box
Agreements.  Add or terminate any bank as a Lock-Box Bank from those listed in
Schedule 4.01(h) or make any change in its instructions to Obligors with respect
to the Transferred Receivables regarding payments to be made to any Lock-Box
Account at a Lock-Box Bank, unless the Agent shall have received (i) 30 days’
prior notice of such addition, termination or change; (ii) written confirmation
from the Seller that after the effectiveness of any such termination, there
shall be at least one (1) Lock-Box Account in existence; and (iii) prior to the
effective date of such addition, termination or change, (x) executed copies of
Lock-Box Agreements executed by each new Lock-Box Bank, the Seller, the Servicer
and the Agent and (y) copies of all agreements and documents signed by the
Seller, the Servicer or an Originator, as applicable, or otherwise provided by
the respective Lock-Box Bank with respect to any new Lock-Box Account.
 
(f)            Change in Name or Jurisdiction of Organization.  Make any change
to its name or use any trade names, fictitious names, assumed names or “doing
business as” names or change its jurisdiction of organization unless the Seller
shall have (i) given at least 30 days’ prior written notice to the Agent and
(ii) taken and completed all action required by Section 5.01(f).
 
(g)            Indebtedness; Guarantees.  (i) Create, incur, assume or suffer to
exist any indebtedness or other obligations except for (w) indebtedness to the
Agent, the Purchaser, any Originator, the Servicer or any Affected Party
expressly contemplated hereunder, (x) indebtedness to the Originator pursuant to
the Sale Agreement or any other Facility Document (y) deferred taxes or (z)
indebtedness for ordinary course expenses not to exceed $10,000 in the aggregate
at any time or (ii) guarantee, endorse or otherwise be or become contingently
liable (including by agreement to maintain balance sheet tests) in connection
with the obligations of any other Person, except endorsements of negotiable
instruments for deposit or collection in the ordinary course of business.
 
(h)            Limitation on Transactions with Affiliates.  Enter into, or be a
party to any transaction with any Affiliate of the Seller, except for:
 
(i)            the transactions contemplated by the Sale Agreement and the other
Facility Documents;
 
(ii)            to the extent not otherwise prohibited under this Purchase
Agreement, other transactions in the nature of employment contracts and
directors’ fees, upon fair and reasonable terms materially no less favorable to
the Seller than would be obtained in a comparable arm’s-length transaction with
a Person not an Affiliate; and
 


23

--------------------------------------------------------------------------------




(iii)            transactions between the Seller and the Originator, which
transactions consist of ordinary course of business transactions between a
parent corporation and its subsidiary.
 
(i)            Facility Documents.  Terminate, amend or otherwise modify any
Facility Document or grant any waiver or consent thereunder.
 
(j)            Organizational Documents. Change, amend, alter or otherwise
modify its Charter Documents without the prior written consent of the Agent.
 
(k)            Investments.  Except as otherwise expressly permitted hereunder
or under the other Facility Documents, make any investment in, or make or accrue
loans or advances of money to, any Person, including any Stockholder, director,
officer or employee of the Seller, Parent, ACCO, the Originators or any of
Parent’s, ACCO’s or the Originators’ other Subsidiaries, through the direct or
indirect lending of money, holding of securities or otherwise, except with
respect to the Transferred Receivables, investments of Collections or other
funds in Permitted Investments.
 
(l)            ERISA.  The Seller shall not and shall not cause or permit any of
its ERISA Affiliates to cause or permit to occur an ERISA Event or any other
event that could result in the imposition of a Lien on the Transferred
Receivables under Section 412 of the IRC or Section 302 or 4068 of ERISA.
 
(m)            Actions Affecting Rights.  The Seller shall not (i) take any
action, or fail to take any action, if such action or failure to take action may
interfere with the enforcement of any rights hereunder or under the other
Facility Documents, including rights with respect to the Receivables Assets;
(ii) except as permitted under this Purchase Agreement and the other Facility
Documents, waive or alter any rights with respect to the Receivables Assets (or
any agreement or instrument relating thereto); or (iii) fail to pay any tax,
assessment, charge, fee or other obligation with respect to the Receivables
Assets, or fail to defend any action, if such failure to pay or defend may
adversely affect the priority or enforceability of the perfected title of the
Agent to or security interest in, and the beneficial ownership or security
interest of the Agent in, the Receivables Assets or, prior to a Purchase
hereunder, the Seller’s right, title or interest therein.
 
Section 5.04. Negative Covenants of the Servicer.  From the Initial Purchase
Date until the later of the Termination Date or the Final Collection Date, the
Servicer will not, without the written consent of the Agent:
 
(a)            Sales, Liens, Etc. Against Receivables and Related
Assets.  Assert any ownership interest in any of the Receivables Assets.
 
(b)            Change in Business or Credit and Collection Policy.  Make any
change in the Credit and Collection Policy that would result in a material
adverse effect on the collectibility of the Receivables Assets or the
Purchaser’s and the Agent’s interests in the Receivables Assets, and without
prior notice to the Agent, make any material change in, or allow the Servicer or
any Originator to make any material change in, the Credit and Collection Policy.
 


24

--------------------------------------------------------------------------------


 
(c)            Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 6.02 and the Credit and Collection Policy, extend, amend,
or otherwise modify the terms of any purchased Receivable, or amend, modify or
waive any term or condition related to the payment or collection of any Contract
related thereto.
 
(d)            Change in Payment Instructions to Obligors; Lock-Box
Agreements.  Add or terminate any bank as a Lock-Box Bank from those listed in
Schedule 4.01(h) or make any change in its instructions to Obligors regarding
payments to be made to any Lock-Box Account at a Lock-Box Bank, unless the Agent
shall have received (i) 30 days’ prior notice of such addition, termination or
change; (ii) written confirmation from the Seller that after the effectiveness
of any such termination, there shall be at least one (1) Lock-Box Account in
existence; and (iii) prior to the effective date of such addition, termination
or change, (x) executed copies of Lock Box Agreements executed by each new
Lock-Box Bank, the Seller, the Servicer and the Agent and (y) copies of all
agreements and documents signed by the Seller, the Servicer or an Originator, as
applicable, or otherwise provided by the respective Lock Box Bank with respect
to any new Lock Box Account.
 
ARTICLE VI
 
ADMINISTRATION OF RECEIVABLES
 
Section 6.01. Designation of Servicer.  (a) The servicing, administering and
collection of the Receivables shall be conducted by the Servicer so designated
from time to time in accordance with this Section 6.01.  Until the Agent gives
notice to the Seller and the Servicer of the designation of a new Servicer
following a Servicer Default, ACCO is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Servicer pursuant to the terms
hereof.  The Agent may at any time following a Servicer Default designate as
Servicer any Person (including itself) to succeed ACCO or any successor
Servicer, on the condition in each case that any such Person so designated shall
agree to perform the duties and obligations of the Servicer pursuant to the
terms hereof. ACCO agrees that, upon its replacement as Servicer by the Agent,
it will take such actions as the Agent may reasonably require and otherwise
cooperate with the Agent and the successor Servicer in effecting the termination
of its responsibilities and rights as Servicer hereunder, including, without
limitation, (i) assisting the successor Servicer in enforcing all rights under
the Receivables and Related Security, (ii) transferring, promptly upon receipt,
to the successor Servicer any Collections or other amounts related to the
Receivables received by ACCO, (iii) transferring to the successor Servicer all
Records held by or under the control of ACCO to the extent permitted by
applicable agreement and by law and (iv) following the replacement of ACCO as
Servicer, permit the successor Servicer to have access to all tapes, discs,
diskettes and related property containing information concerning the Receivables
and the Records and permit the successor Servicer to use all computer software
that may facilitate the Servicer’s access to and use of such information to the
extent permitted by applicable agreements or by law, provided, however, that the
Seller will use its commercially reasonable efforts to obtain consents from
licensors if necessary to permit the successor Servicer’s use of computer
software.  Upon the replacement of ACCO as Servicer, ACCO shall no longer be
entitled to the Servicer Fee accruing from and after the effective date of such
replacement.
 


25

--------------------------------------------------------------------------------




(b)            ACCO shall be permitted to delegate any of its duties or
responsibilities as Servicer to any Affiliate, and may delegate such duties to
other parties as are customarily outsourced to third parties, provided that no
such delegation shall relieve ACCO from any obligations hereunder and ACCO shall
remain primarily liable for the full and prompt performance of its duties and
responsibilities hereunder. If at any time the Agent shall designate as Servicer
any Person other than ACCO, all duties and responsibilities theretofore
delegated by ACCO may, at the discretion of the Agent, be terminated forthwith
on notice given by the Agent to ACCO and the Seller.
 
(c)            Notwithstanding the foregoing subsection (b), (i) ACCO shall be
and remain primarily liable to the Agent and the Purchaser for the full and
prompt performance of all duties and responsibilities as the Servicer hereunder
until a new Servicer is designated pursuant to Section 6.01 and (ii) the Agent
and the Purchaser shall be entitled to deal exclusively with ACCO in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder until a new Servicer is designated pursuant to Section 6.01. The Agent
and the Purchaser shall not be required to give notice, demand or other
communication to any Person other than the Person acting as Servicer in order
for communication to the Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished. At all times that ACCO is the Servicer, it
shall be responsible for providing any sub-servicer or other delegate of the
Servicer with any notice given to the Servicer under this Purchase Agreement.
 
Section 6.02. Duties of the Servicer.  (a) The Servicer shall take or cause to
be taken all such actions as it deems necessary or advisable to collect each
Receivable from time to time and to enforce collection of the Receivables
Assets, all in accordance with applicable laws, rules and regulations, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy.  Each of the Seller, the Purchaser, each Liquidity Provider and the
Agent hereby appoints as its nominee the Servicer, from time to time designated
pursuant to Section 6.01, to enforce its respective rights and interests in and
under the Receivables and the Related Security.  The Servicer is authorized to
(i) in accordance with the Credit and Collection Policy, alter, amend or modify
the terms of any Transferred Receivable, provided that no such modification
shall have the effect of any Transferred Receivable becoming an Eligible
Receivable if such Transferred Receivable was not an Eligible Receivable prior
to such modification or would have ceased to be an Eligible Receivable but for
such modification, and (ii) after any Transferred Receivable becomes a Defaulted
Receivable and to the extent permitted under and in compliance with applicable
law, commence proceedings with respect to the enforcement of payment of any such
Receivable and the Contract therefor and adjust, settle or compromise any
payments due thereunder, in each case to the same extent as the applicable
Originator could have done if it had continued to own such Transferred
Receivable.  In no event shall the Servicer be entitled to make the Agent, the
Purchaser or any Liquidity Provider a party to any litigation without the
Agent’s express prior written consent.  Each of the Seller, each Originator, the
Agent and the Purchaser shall furnish the Servicer with any powers of attorney
and other documents reasonably necessary or appropriate to enable the Servicer
to carry out its servicing and administrative duties hereunder.
 
(b)            The Servicer shall collect or cause to be collected, at its sole
cost and expense in consideration of the Servicer Fee, all amounts due or to
become due under the Receivables Assets, and shall set aside for the account of
the Purchaser and the Liquidity Providers the
 


26

--------------------------------------------------------------------------------




Collections of Receivables in accordance with Section 2.04, provided, that,
until the Agent notifies the Servicer to the contrary following an Event of
Termination, neither the Servicer nor the Seller shall be required to segregate
the funds constituting Collections prior to the remittance or deposit thereof
into the Collection Account in accordance with Section 2.04.  At any time
following an Event of Termination, the Agent may require the Servicer and the
Seller to segregate and deposit the Collections of Receivables into the
Collection Account or such other account as shall have been designated by the
Agent, or set aside for the Purchaser and the Liquidity Providers, within two
Business Days following receipt by the Servicer of such Collections.  The Seller
shall deliver to the Servicer, and the Servicer shall hold in trust for the
Seller, the Purchaser and the Liquidity Providers in accordance with their
respective interests, all Records.  Notwithstanding anything to the contrary
contained herein, at any time after an occurrence of an Event of Termination,
the Agent shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action to enforce collection of any Transferred
Receivable or to foreclose upon or repossess any Related Security; provided that
the Agent has given the Servicer five (5) Business Days’ prior notice and during
such notice period the Outstanding Balance of such Receivable has not been
reduced to zero.  The Servicer’s authorization under this Purchase Agreement
shall terminate on the Final Collection Date.  The Servicer shall perform and
observe all the terms and provisions of the Contracts to be performed or
observed by it, and maintain the Contracts in full force and effect.
 
(c)            Upon discovery by the Servicer or the Buyer that the Servicer has
breached Section 6.02(a) and such breach materially impairs the value of the
applicable Transferred Receivable, the party discovering the same shall give
prompt written notice thereof to the other parties hereto. The Servicer shall,
if requested by notice from the Buyer, on the first Business Day following
receipt of such notice, repurchase such Transferred Receivable from the Buyer
for cash in an amount equal to the Outstanding Balance of such Transferred
Receivable.
 
Section 6.03. Rights of the Agent.  (a) The Seller hereby transfers to the Agent
control and ownership of each Lock-Box Account, and the Seller hereby agrees to
take any further action necessary that the Agent may reasonably request to
effect such transfer.  The Agent is hereby authorized, at any time after an
occurrence of an Event of Termination, to notify any or all of the Lock-Box
Banks to remit all amounts deposited in the applicable Lock-Box Accounts
directly to the Agent or its designee.  At any time following an Event of
Termination (provided that the Agent has given the Seller five (5) Business
Days’ notice, and during such notice period the event or condition giving rise
to the Event of Termination has not been cured), or a Servicer Default, or the
designation of a Servicer other than ACCO pursuant to Section 6.01, (i) the
Agent may notify (or may direct the Servicer to notify) at any time the Obligors
of Transferred Receivables, or any of them, of the Purchaser’s and the Liquidity
Providers’ interest in Receivables Assets and direct such Obligors, or any of
them, that payment of all amounts payable under any Transferred Receivable be
made directly to the Agent or its designee; (ii) the Seller shall, at the
Agent’s request and at the Seller’s expense, give notice of the Purchaser’s and
the Liquidity Providers’ interest in Transferred Receivables to each Obligor and
direct that payments be made directly to the Agent or its designee; and (iii)
each of the Seller, the Purchaser and the Liquidity Providers hereby authorizes
the Agent to take any and all steps in the Seller’s name and on behalf of the
Seller, the Purchaser and the Liquidity Providers necessary or desirable, in the
determination of the Agent, to collect all amounts due under any and all
 


27

--------------------------------------------------------------------------------




Transferred Receivables, including, without limitation, endorsing the Seller’s
name on checks and other instruments representing Collections and enforcing such
Transferred Receivables.
 
(b)            The Agent shall not terminate any bank as a Lock-Box Bank from
those listed in Schedule 4.01(h) or make any change in its instructions to
Obligors with respect to the Transferred Receivables regarding payments to be
made to any Lock-Box Account at a Lock-Box Bank, unless an Event of Termination
has occurred.
 
Section 6.04. Responsibilities of the Seller.  Anything herein to the contrary
notwithstanding, the Seller shall (i) perform all of its obligations under the
Receivables to the same extent as if Receivables Assets had not been assigned
hereunder and the exercise by Agent of its rights hereunder shall not relieve
Seller from such obligations and (ii) pay when due any taxes, including without
limitation, sales, excise and personal property taxes payable in connection with
the Receivables.  None of the Agent, the Purchaser or the Liquidity Providers
shall have any obligation or liability with respect to any Receivables or
Receivables Assets, nor shall any of them be obligated to perform any of the
obligations of the Seller thereunder.
 
Section 6.05. Further Action Evidencing Agent’s Interest.  Each of the Seller
and the Servicer agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
actions that the Agent may reasonably request in order to perfect, protect or
more fully evidence the interest of the Agent granted hereunder or enable the
Agent to exercise or enforce any of its rights hereunder.  Without limiting the
generality of the foregoing, within thirty (30) days after the Closing Date,
each of the Seller and the Servicer will (i) mark its master data processing
records evidencing such Receivables with a legend, reasonably acceptable to the
Agent, evidencing that an interest therein has been assigned to the Agent under
this Purchase Agreement, (ii) direct all inquires regarding the Receivables to a
Responsible Officer for further details, and (iii) upon the request of the
Agent, prepare and file such financing statements, continuation statements or
amendments thereto or assignments thereof, and execute and file such other
instruments or notices, as may be necessary or appropriate or as the Agent may
reasonably request in order to maintain perfection of the security interest of
the Purchaser in the Receivables Assets.  The Seller hereby authorizes the
Agent, prior to the Final Collection Date, to file one or more financing
statements, continuation statements and amendments thereto and assignments
thereof, relative to all or any of the Receivables and the Related Security now
existing or hereafter arising without the signature of the Seller where
permitted by law.   If the Seller or Servicer fails to perform any of its
agreements or obligations under this Purchase Agreement and if such failure is
continuing, the Agent may (but shall not be required to) itself perform, or
cause performance of, such agreement or obligation, and the expenses of the
Agent incurred in connection therewith shall be payable by the Seller or the
Servicer, as applicable, upon the Agent’s demand therefor.
 


28

--------------------------------------------------------------------------------




ARTICLE VII
 
EVENTS OF TERMINATION
 
Section 7.01. Events of Termination.  If any of the following events (“Events of
Termination”) shall occur:
 
(a)            The Seller or the Servicer shall fail to make any payment or
deposit to be made by it hereunder when due and payable and any such failure
shall remain unremedied for one (1) Business Day after the earlier of (i)
knowledge by a responsible officer of the Seller or (ii) written notice thereof
has been given by the Agent to the Seller; or
 
(b)            The Seller shall fail to perform or observe any term, covenant or
agreement contained in this Purchase Agreement or any other Facility Document on
its part to be performed or observed and any such failure shall remain
unremedied for ten (10) Business Days after the earlier of (i) knowledge by a
responsible officer of the Seller or (ii) written notice thereof has been given
by the Agent to the Seller; or
 
(c)            The Parent, Servicer or any Originator shall fail to perform or
observe any term, covenant or agreement contained in this Purchase Agreement,
the Sale Agreement, the Performance Guaranty or any other Facility Document on
its part to be performed or observed and any such failure shall remain
unremedied for ten (10) Business Days after the earlier of (i) knowledge by a
Responsible Officer of the Parent, Servicer or applicable Originator or (ii)
written notice thereof has been given by the Agent to the Parent, Servicer or
applicable Originator; or
 
(d)            The Seller or the Servicer shall fail to deliver an Investor
Report or Investment Certificate as required by Section 5.02(c) hereof and such
failure shall remain unremedied for two (2) Business Days after the earlier of
(i) knowledge by a responsible officer of the Seller or (ii) written notice
thereof has been given by the Agent to the Seller; or
 
(e)            Any representation or warranty made or deemed to be made by the
Parent (or any of its officers) under or in connection with the Performance
Guaranty or the Seller or the Servicer (or any of its officers) under or in
connection with this Purchase Agreement, any Investor Report, any Investment
Certificate, any Capital Purchase Request or other information or report
delivered pursuant hereto shall prove to have been false or incorrect in any
material respect when made; or
 
(f)            Except to the extent permitted by the terms hereof, the Purchaser
shall cease to have a valid and perfected first priority security interest in
each Receivable and the Related Security and Collections with respect thereto;
or
 
(g)            (i) The Seller, Parent, ACCO, any Originator or the Servicer
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Seller, Parent, ACCO, any Originator or the
Servicer seeking to adjudicate it a bankrupt or
 


29

--------------------------------------------------------------------------------




insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for any such Person or for any substantial part of such Person’s assets, and, in
the case of any such involuntary proceeding instituted against Parent, ACCO, any
Originator or the Servicer (but not instituted by Parent, ACCO, any Originator
or the Servicer), such proceeding shall remain either undismissed or unstayed
for a period of 60 days; or (ii) the Seller’s, Parent’s, ACCO’s, any
Originator’s, or the Servicer’s Board of Directors shall vote affirmatively to
authorize any of the actions set forth in clause (i) above in this subsection
(g); or
 
(h)            As of the last day of any Monthly Period, (1) the average of the
respective Delinquency Ratios determined as of each of the three then most
recently ended Monthly Periods shall exceed 5.00%, (2) the average of the
respective Default Ratios determined as of each of the three then most recently
ended Monthly Periods shall exceed 9.50%, (3) the average of the respective
Dilution Ratios determined as of each of the three then most recently ended
Monthly Periods shall exceed 18.00%, or (4) the average of the respective
Loss-to-Liquidation Ratios determined as of each of the three then most recently
ended Monthly Periods shall exceed 1.00%; or
 
(i)            As of the close of business on any date, the sum of (i) the
aggregate Capital plus (ii) the Aggregate Reserves would exceed the Net
Receivables Balance (after giving effect to any increases or reductions to
Capital on such date) and such excess shall remain outstanding for two (2)
Business Days; or
 
(j)            There shall have occurred any event which materially adversely
affects the collectibility of the Transferred Receivables, taken as a whole, or
there shall have occurred any other event which materially adversely affects the
ability of the Servicer to collect Receivables or the ability of the Servicer,
any Originator or the Seller to perform its obligations under this Purchase
Agreement or the other Facility Documents to which it is a party; or
 
(k)            At any time, a Change of Control shall occur; or
 
(l)            (x) The Seller shall fail to pay any principal of or premium or
interest on any indebtedness for borrowed money when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) or (y) Parent, ACCO or any Originator shall fail to pay any
principal of or premium or interest on any indebtedness for borrowed money
having a principal amount of $20,000,000 or greater when the same becomes due
and payable after the applicable grace period (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and, with respect to
clause (y), the maturity of such indebtedness for borrowed money has been
accelerated, and such acceleration has not been rescinded; or
 


30

--------------------------------------------------------------------------------




(m)            The occurrence of a Financial Covenant Default and the maturity
of the indebtedness for borrowed money outstanding under the Credit Agreement
has been accelerated, and such acceleration has not been rescinded; or
 
(n)            A final judgment or judgments for the payment of money in excess
of $20,000,000 in the aggregate at any time outstanding shall be rendered
against the Servicer, Parent, ACCO, any Originator or any Affiliate thereof and
the same shall not, within 30 days after the entry thereof, have been discharged
or execution thereof stayed or bonded pending appeal, or shall not have been
discharged prior to the expiration of any such stay; or
 
(o)            Any judgment or order for the payment of money shall be rendered
against the Seller; or
 
(p)            Any Governmental Authority (including the IRS or the PBGC) shall
file notice of a Lien with regard to any assets of any Originator, Parent or
ACCO (other than a Lien (i) limited by its terms to assets other than
Transferred Receivables, (ii) not materially adversely affecting the financial
condition of such Originator, the ability of Parent to perform under the
Performance Guaranty or the ability of ACCO to perform as Servicer hereunder or
(iii) the validity of which is being contested in good faith by appropriate
proceedings); or
 
(q)            Any Governmental Authority (including the IRS or the PBGC) shall
file notice of a Lien with regard to any of the assets of the Seller, other than
a lien the validity of which is being contested in good faith by appropriate
proceedings; or
 
(r)            The Seller shall have received an Election Notice pursuant to
Section 2.01(a) of the Sale Agreement;
 
then, and in any such event, the Agent, on behalf of the Purchaser may, by
notice to the Seller declare the Termination Date to have occurred, except that,
in the case of any event described in clause (i) of subsection (g) above, the
Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event.  Upon any such declaration or automatic occurrence,
the Agent and the Purchaser shall have, in addition to all other rights and
remedies under this Purchase Agreement or otherwise, all other rights and
remedies provided under the UCC of the applicable jurisdiction and other
applicable laws, which rights shall be cumulative.  Upon the occurrence of the
Termination Date, all indebtedness and other liabilities and obligations of the
Seller to the Purchaser and/or the Agent, arising under or in connection with
this Purchase Agreement and the other Facility Documents (including, without
limitation, (x) all Capital and (y) Yield, fees, expense reimbursements,
indemnifications, and other amounts due or to become due under this Purchase
Agreement) shall be immediately due and payable; it being understood that
Capital shall be payable only out of amounts received in respect of the
Receivables Assets and amounts otherwise payable pursuant to the terms of this
Purchase Agreement, including, without limitation, the amounts payable pursuant
to Article VIII.
 


31

--------------------------------------------------------------------------------




ARTICLE VIII
 
INDEMNIFICATION
 
Section 8.01. Indemnities by the Seller.  Without limiting any other rights
which any Affected Party may have hereunder or under applicable law, the Seller
hereby agrees to indemnify the Purchaser, BTMU, individually and in its capacity
as Agent, and any Liquidity Provider (the “Indemnified Parties”), from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by such Indemnified Party to the extent relating to or
arising from any of the following:
 
(a)            reliance on any representation or warranty made or deemed made by
the Seller or the Servicer on its behalf (or any of its officers) under or in
connection with this Purchase Agreement or any other Facility Document to which
it is a party or on any other information delivered by the Seller (or the
Servicer on its behalf) pursuant hereto or thereto that shall have been
incorrect in any material respect when made or deemed made or delivered;
 
(b)            the failure by the Seller to comply with any term, provision or
covenant contained in this Purchase Agreement, the Sale Agreement or any other
Facility Document to which it is party or with any applicable law, rule or
regulation with respect to any Transferred Receivable or the Related Security,
or the nonconformity of any Transferred Receivable or the Related Security with
any such applicable law, rule or regulation;
 
(c)            any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with goods, merchandise and/or services the sale, lease
or provision of which gave rise to any Transferred Receivable;
 
(d)            the failure to pay when due any taxes, including, without
limitation, sales, excise or personal property taxes payable by the Seller, ACCO
or any Originator in connection with the Receivables Assets and taxes and other
charges to be paid under Section 2.08;
 
(e)            the failure of the Seller and the Agent to have a perfected Lien
on any Related Security which secures the payment of a Receivable;
 
(f)            the failure to vest and maintain vested in the Agent or to
transfer to the Agent, on behalf of the Purchaser and the Liquidity Providers, a
first priority perfected ownership or security interest in the Transferred
Receivables (including as a result of any failure to file, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC or other applicable laws against the Seller with respect to any Receivables
Assets), together with all Collections and Related Security, free and clear of
 


32

--------------------------------------------------------------------------------




any Adverse Claim, whether existing at the time such Receivable arose or at any
time thereafter;
 
(g)            any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Transferred
Receivable (including, without limitation, a defense based on such Transferred
Receivable not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other dispute or
claim resulting from the sale or lease of the goods, merchandise and/or services
related to such Transferred Receivable or the furnishing or failure to furnish
such goods, merchandise and/or services;
 
(h)            the commingling of Collections at any time with other funds,
whether by the Servicer, the Seller or any of their respective Affiliates;
 
(i)            the failure of any Lock-Box Bank to remit any amounts held in a
Lock-Box Account pursuant to the instructions of the Servicer, the Seller or the
Agent, whether by reason of the exercise of setoff rights or otherwise; and
 
(j)            the failure of any Transferred Receivable included in the Net
Receivables Balance to satisfy, as of the date of such calculation, the
requirements of eligibility contained in the definition of “Eligible
Receivable”;
 
provided, that the Seller shall have no obligation to indemnify any Indemnified
Party for (i) any Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Indemnified Party, (ii)
recourse for uncollectible or uncollected Receivables or (iii) any income tax or
franchise tax which is excluded from the definition of “Indemnified Taxes”,
except to the extent that the incurrence of any such tax results from a breach
or default by such Seller under this Purchase Agreement or any other Facility
Document.  Any amounts subject to the indemnification provisions of this Section
8.01 shall be paid by the Seller to the Agent within five (5) Business Days
following Agent’s demand therefor, which demand shall include a statement by the
Agent calculating the amount to be paid by the Seller.
 
Section 8.02. Indemnities by the Servicer.  Without limiting any other rights
which any Affected Party may have hereunder or under applicable law, the
Servicer hereby agrees to indemnify each Indemnified Party for Indemnified
Amounts arising out of or resulting from:
 
(a)            reliance on any representation or warranty made or deemed made by
the Servicer (or any of its officers) under or in connection with this Purchase
Agreement or any other Facility Document to which it is a party or on any other
information delivered by the Servicer pursuant hereto or thereto that shall have
been incorrect in any material respect when made or deemed made or delivered;
 
(b)            the failure by the Servicer to comply with any term, provision or
covenant contained in this Purchase Agreement or any other Facility Document,
any applicable law, rule or regulation with respect to any Transferred
Receivable or the Contract therefor, or the nonconformity of any Transferred
Receivable or the Contract therefor with any such applicable law, rule or
regulation;
 


33

--------------------------------------------------------------------------------




(c)            the imposition of any Adverse Claim with respect to any
Transferred Receivable as a result of any action taken by the Servicer; or
 
(d)            the commingling of Collections with respect to Transferred
Receivables by the Servicer at any time with its other funds or the funds of any
other Person;
 
provided, that the Servicer shall have no obligation to indemnify any
Indemnified Party for (i) any Indemnified Amounts to the extent resulting from
gross negligence or willful misconduct on the part of such Indemnified Party,
(ii) recourse for uncollectible or uncollected Receivables or (iii) any income
tax or franchise tax which is excluded from the definition of “Indemnified
Taxes”, except to the extent that the incurrence of any such tax results from a
breach or default by such Servicer under this Purchase Agreement or any other
Facility Document.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01. Amendments, Etc.  No amendment to or waiver of any provision of
this Purchase Agreement nor consent to any departure by the Seller, shall in any
event be effective unless the same shall be in writing and signed by (i) the
Seller, the Agent and the Purchaser (with respect to an amendment) or (ii) the
Agent and the Purchaser (with respect to a waiver or consent by them) or the
Seller (with respect to a waiver or consent by it), as the case may be, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
modification or waiver shall affect the rights or duties of the Servicer
hereunder without the prior written consent of the Servicer.  This Purchase
Agreement contains a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement (together with the exhibits hereto) among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.
 
Section 9.02. Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and shall be
personally delivered or sent by registered or certified mail, postage prepaid,
or by courier, to each party hereto, at its address set forth under its name on
the signature pages hereof or at such other address as shall be designated by
such party in a written notice to the other parties hereto.  All such notices
and communications shall be effective upon receipt.
 
Section 9.03. No Waiver; Remedies.  No failure on the part of the Agent, the
Purchaser or any Liquidity Provider to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
 
Section 9.04. Binding Effect; Assignability.  (a) This Purchase Agreement shall
be binding upon and inure to the benefit of the Seller, the Servicer, the Agent,
the Purchaser and their respective successors and permitted assigns (which
successors of the Seller shall include a trustee in bankruptcy).  This Purchase
Agreement shall create and constitute the continuing
 


34

--------------------------------------------------------------------------------




obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Final Collection Date; provided, however,
that the rights and remedies with respect to any breach of any representation
and warranty made by the Seller pursuant to Article IV and the indemnification
and payment provisions of Sections 2.06, 2.07, 2.08, Article VIII and this
Section 9.04 shall be continuing and shall survive any termination of this
Purchase Agreement.
 
(b)            The Seller may not assign any of its rights and obligations
hereunder or any interest herein without the prior written consent of the
Purchaser and the Agent. The Purchaser may, (i) without the consent of the
Seller, assign at any time all or any portion of its rights and obligations
hereunder and interests herein to (a) BTMU, any Affiliate of BTMU or any special
purpose receivables investment vehicle managed by BTMU or any Affiliate of BTMU,
or (b) any Liquidity Provider and (ii) with the consent of the Seller (such
consent not to be unreasonably withheld) and the Agent, assign at any time all
or any portion of its rights and obligations hereunder and interests herein to
any Person not described in the preceding clause (i).  Upon any such assignment,
the assignee shall succeed to and become vested with all the rights, powers,
privileges and duties of the Purchaser, and the resigning Purchaser shall be
discharged from its duties and obligations as Purchaser hereunder.
 
(c)            Notwithstanding any other provisions of this Purchase Agreement,
the Purchaser may at any time create a security interest in all or a portion of
its rights under this Purchase Agreement or any other Facility Document in favor
of the Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System.
 
(d)            Each Liquidity Provider and each other Affected Party are express
third party beneficiaries hereof. The Originators are express third party
beneficiaries of Section 9.09.
 
Section 9.05. GOVERNING LAW.  THIS PURCHASE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES), EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE INTERESTS OF THE SELLER IN THE RECEIVABLES ASSETS OR REMEDIES
HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
Section 9.06. Costs and Expenses.  The Seller agrees to pay on demand (i) all
reasonable out-of-pocket costs and expenses incurred in the periodic auditing of
the Seller or the Servicer pursuant to Section 5.01(c), (ii) all reasonable
out-of-pocket costs and expenses of the Purchaser, any Liquidity Provider and
the Agent in connection with the preparation, execution, amendment, waiver and
enforcement of this Purchase Agreement and the other agreements and documents to
be delivered hereunder and (iii) all reasonable out-of-pocket costs and expenses
of the Agent, the Purchaser and any Liquidity Provider in connection with
obtaining advice regarding their rights and remedies under this Purchase
Agreement and the other documents to be delivered hereunder.
 
Section 9.07. No Proceedings.  The Seller, the Servicer, each Liquidity Provider
and the Agent each hereby agrees that it will not institute against the
Purchaser any proceeding of the
 


35

--------------------------------------------------------------------------------




type referred to in clause (i) of Section 7.01(g) so long as any Commercial
Paper Notes shall be outstanding or there shall not have elapsed one year plus
one day since the last day on which any such Commercial Paper Notes shall have
been outstanding.  The Seller, the Servicer, each Liquidity Provider and the
Agent each hereby further agrees that, anything contained in this Agreement or
any other Facility Document to the contrary notwithstanding, all payments to be
made by the Purchaser to the Agent or any Liquidity Provider under this
Agreement shall be made by the Purchaser solely from available cash, which shall
be limited to the (a) proceeds of collections and other amounts payable by or on
behalf of the Seller to the Purchaser in connection with any of the Facility
Documents and (b) proceeds of the issuance of Commercial Paper Notes
(collectively “Available Funds”).  No recourse shall be had against the
Purchaser for any payments to the Agent or any Liquidity Provider, either as
compensation for services rendered, reimbursement for out of pocket expenses,
indemnification, or otherwise, except to the extent the Purchaser has Available
Funds to make such payment.
 
Section 9.08. Execution in Counterparts; Severability.  This Purchase Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Purchase Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Purchase Agreement.  In case any provision in or
obligation under this Purchase Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
Section 9.09. Confidentiality.  Unless otherwise required by applicable law or
regulation to be filed publicly with the Securities and Exchange Commission or
other Governmental Authority or in connection with any litigation or any other
enforcement action, the parties hereto each agree to maintain the
confidentiality of this Purchase Agreement (and all drafts thereof) in
communications with third parties and otherwise; provided that this Purchase
Agreement may be disclosed (i) to such parties’ legal counsel, accountants and
auditors, (ii) to the Seller’s and the Servicer’s other professional advisors
and other appropriate persons if they agree to hold it confidential, (iii) to
governmental or regulatory authorities having jurisdiction over such parties or
their direct or indirect parent companies or subsidiaries or other Affiliates,
(iv) to any Person providing general liquidity or credit enhancement to the
Purchaser, (v) to any Affiliate of any party hereto, (vi) to any independent
financial rating agencies and (vii) to any Person to whom the Seller approaches
for a replacement facility or similar facility or to whom the Purchaser proposes
(with the consent of the Seller) to assign all or any portion or grant a
participation in its interests and obligations hereunder if they agree to hold
it confidential.
 
Section 9.10. Intended Tax Treatment.  The parties to this Purchase Agreement
are entering into this Purchase Agreement with the intent that for Federal,
state and local income and franchise tax purposes, a purchase of Receivables
Assets under this Purchase Agreement is intended to be a loan from the Purchaser
to the Seller secured by the Receivables Assets.  Each such party agrees to file
all tax returns according to this characterization.
 


36

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
SELLER:

ACCO BRANDS RECEIVABLES FUNDING LLC
 
By:  /s/ Neal V. Fenwick
Name:  Neal V. Fenwick
Title:  Manager and Vice President
 
 
ACCO Brands Receivables Funding LLC
c/o ACCO Brands Corporation
300 Tower Parkway
Lincolnshire, IL  60069
Attention: Steve Rubin, Senior Vice President, Secretary
and General Counsel
SERVICER:

 
ACCO BRANDS USA LLC
 
By:  /s/ Neal V. Fenwick
Name:  Neal V. Fenwick
Title:  Vice President
 
 
c/o ACCO Brands Corporation
300 Tower Parkway
Lincolnshire, IL  60069
Attention: Steve Rubin, Senior Vice President, Secretary and General Counsel 





SIGNATURE PAGE TO
RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------






AGENT:

BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH., as Agent
 
By:  /s/ Aditya Reddy
Name:  Aditya Reddy
Title:  VP and Manager
 
 
1251 Avenue of the Americas, 10th Floor
New York, New York  10020-1104
Attention:  Securitization Group
Facsimile: (212) 782-6448
 
PURCHASER:

GOTHAM FUNDING CORPORATION
 
By:  /s/ Franklin P. Collazo
Name:  Franklin P. Collazo
Title:  Secretary
 
 
1251 Avenue of the Americas, 10th Floor
New York, New York  10020-1104
Attention:  Securitization Group
Facsimile: (212) 782-6448






SIGNATURE PAGE TO
RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------




ANNEX I
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
Section 1.          Certain Defined Terms.  The following terms shall have the
following meanings (equally applicable to both singular and plural forms):
 
“ACCO” has the meaning given to such term in the preamble of the Purchase
Agreement.
 
“Additional Amounts” means amounts owed by the Seller hereunder pursuant to
Sections 2.06, 2.07, 2.08, 8.01 and 9.06 of the Purchase Agreement.
 
“Adjusted DSO” means, for any Monthly Period, the product of (i) DSO multiplied
by (ii) 1.20.
 
“Adjusted LIBO Rate” for any Tranche Period means an interest rate per annum
obtained by dividing (i) the LIBO Rate for such Tranche Period by (ii) a
percentage equal to 100% minus the Eurodollar Reserve Percentage for such
Tranche Period.
 
“Adverse Claim” means any claim of ownership or any Lien, other than any
ownership interest or Lien created under the Sale Agreement or the Purchase
Agreement or any other Facility Document.
 
“Affected Party” means the Purchaser, the Agent, any Liquidity Provider and any
parent company controlling any of the foregoing.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person and, without limiting the generality of the
foregoing, shall be presumed to include (a) any Person which beneficially owns
or holds 20% or more of any class of voting securities of such specified Person
or 20% or more of the equity interest in such specified Person and (b) any
Person of which such specified Person beneficially owns or holds 20% or more of
any class of voting securities or in which such specified Person beneficially
owns or holds 20% or more of the equity interest.  For the purposes of this
definition, (i) “voting securities” of a Person means any securities which
confer upon the holder thereof a right to vote with respect to the election of
members of the board of directors or any analogous governing body of such Person
(excluding voting power arising only upon the occurrence of a contingency), (ii)
“control” when used with respect to any specified Person means the power to
direct the management and policies of such specified Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, and (iii) the terms “controlling” and “controlled” have meanings
correlative to the foregoing clause (ii).
 
“Affiliated Obligor” means, with respect to any Obligor, any Obligor directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Obligor and, without limiting the generality of the foregoing, shall
be presumed to include (a) any Obligor which beneficially owns or holds 50% or
more of any class of voting securities of such specified Obligor or 50% or more
of the equity interest in such specified Obligor and
 



--------------------------------------------------------------------------------




(b) any Obligor of which such specified Obligor beneficially owns or holds 50%
or more of any class of voting securities or in which such specified Obligor
beneficially owns or holds 50% or more of the equity interest.  For the purposes
of this definition, (i) “voting securities” of an Obligor means any securities
which confer upon the holder thereof a right to vote with respect to the
election of members of the board of directors or any analogous governing body of
such Obligor (excluding voting power arising only upon the occurrence of a
contingency), (ii) “control” when used with respect to any specified Obligor
means the power to direct the management and policies of such specified Obligor,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and (iii) the terms “controlling” and “controlled” have
meanings correlative to the foregoing clause (ii).
 
“Agent” means BTMU, in its capacity as agent for the Purchaser together with its
successors and permitted assigns.
 
“Aggregate Reserves” means, at the time of calculation, the sum of the Loss
Reserve, the Dilution Reserve, the Yield Reserve and the Servicer Fee Reserve in
effect at such time based on then outstanding Capital.
 
“Arrangement Fee” has the meaning given to such term in the Fee Letter.
 
“Assignee Rate” for any Tranche Period means a rate per annum equal to the sum
of (i) the Adjusted LIBO Rate plus (ii) 1.50%; provided, however, that the
“Assignee Rate” shall be equal to the Base Rate in effect from time to time (x)
for any Tranche Period not equal to a month, (y) at any time when it is unlawful
for the Purchaser or any Liquidity Provider to obtain funds in, or BTMU is not
offering deposits in dollars in, the London interbank market and (z) for any
Tranche Period as to which the Agent has not received notice, by no later than
12:00 noon (New York City time) on the third Business Day prior to the first day
of such Tranche Period, that the related Tranche shall not be funded by
Commercial Paper Notes.
 
“Available Funds” shall mean monies then held by or on behalf of Buyer, solely
to the extent that such monies do not constitute Collections of Transferred
Receivables that are required to be identified or are deemed to be held by the
Servicer pursuant to the Purchase Agreement for the benefit of, or required to
be distributed to, the Agent or the Purchaser pursuant to the Purchase Agreement
or required to be paid to the Servicer as the Servicer Fee, or otherwise
necessary to pay current expenses of Buyer (in its reasonable discretion).
 
“Bankruptcy Code” means the provisions of title 11 of the United States Code, 11
U.S.C. § § 101 et seq.
 
“Base Rate” means a fluctuating interest rate per annum equal to the higher of
(i) the rate of interest most recently announced by BTMU or its affiliate, BTM
Trust Company, in New York, New York, as its “Prime Rate” and (ii) the Federal
Funds Rate most recently determined by the Agent plus 0.50%.
 
“Billed Amount” means, with respect to any Receivable, the amount billed on the
Billing Date to the Obligor thereunder, or if the Billing Date therefor has not
yet occurred, the amount estimated to be billed (based on services performed or
merchandise sold) on the Billing Date to the Obligor thereunder.
 


2

--------------------------------------------------------------------------------




“Billing Date” means, with respect to any Receivable, the date on which the
invoice with respect thereto was generated.
 
“Breakage Amount” means, for any Tranche Period during which Capital is prepaid
pursuant to Section 2.02(f), the amount, if any, by which (i) the additional
Yield (calculated without taking into account any Breakage Amount) which would
have accrued on the amount of the Capital so prepaid during such Tranche Period
had such prepayment not occurred, exceeds (ii) the amount identified by written
notice from the Agent to the Seller and Servicer as the income which the
Purchaser or applicable Liquidity Providers will receive from the investment by
such Person of the proceeds of such prepayment of Capital through the end of the
relevant Tranche Period.
 
“BTMU” has the meaning given to such term in the preamble of the Purchase
Agreement.
 
“Business Day” means any day other than a Saturday, Sunday or public holiday or
the equivalent for banks in New York City, New York or Chicago, Illinois and, if
the term “Business Day” is used in connection with the LIBO Rate, which day is a
day on which dealings are carried on in the London interbank market.
 
“Buyer” means ACCO Brands Receivables Funding LLC, a Delaware limited liability
company, in its capacity as purchaser under the Sale Agreement.
 
“Buyer Indemnified Party” has the meaning assigned to that term in Section 5.01
of the Sale Agreement.
 
“Call Price” has the meaning assigned to that term in Section 2.10(a) of the
Purchase Agreement.
 
“Capital” means, at any time, the sum of amounts paid to the Seller pursuant to
Section 2.02(b), reduced from time to time by Collections received and
distributed on account of such Capital pursuant to Section 2.04 of the Purchase
Agreement.
 
“Capital Purchase” has the meaning assigned to that term in Section 2.02(a) of
the Purchase Agreement.
 
“Capital Purchase Request” has the meaning assigned to that term in Section
2.02(b) of the Purchase Agreement.
 
“Cash Management Services Agreement” has the meaning assigned to it in Section
4.01(v) of the Sale Agreement.
 
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 35% or more of the outstanding shares of capital Stock of ACCO
or Parent having the right to vote for the election of directors under ordinary
circumstances; (ii) ACCO or Parent has sold, transferred, conveyed, assigned or
otherwise disposed of all or substantially all of its assets; or (iii) ACCO
shall cease to
 


3

--------------------------------------------------------------------------------




own, free and clear of any Lien, directly or indirectly, all of the outstanding
shares of voting stock of the Seller.
 
“Charter Documents” means, with respect to any corporation or limited liability
company, such Person’s articles or certificate of incorporation or formation, as
such may be amended or restated from time to time, and such Person’s bylaws or
operating agreement, as such may be amended or restated from time to time.
 
“Closing Date” means January 9, 2008.
 
“Collection Account” means the account maintained in the name of the Agent on
behalf of the Purchaser as designated by the Agent from time to time.
 
“Collections” means, with respect to any Transferred Receivable, any and all
related cash collections and proceeds, all amounts due as fees or charges for
late payments, and any Collections deemed to have been received pursuant to
Section 2.04(a) of the Purchase Agreement.
 
“Commercial Paper Note” means any commercial paper note issued by the Purchaser.
 
“Commitment Fees” has the meaning given to such term in the Fee Letter.
 
“Commitment Termination Date” means January 9, 2011, unless, prior to such date
(or the date so extended pursuant to this clause), upon the Seller’s request,
made not more than 90 nor less than 45 days prior to the then Commitment
Termination Date, the Purchaser shall in its sole discretion consent, which
consent shall be given not more than 30 days prior to the then Commitment
Termination Date, to the extension of the Commitment Termination Date to the
date occurring 364 calendar days after the then Commitment Termination Date;
provided, however, that any failure of the Purchaser to respond to the Seller’s
request for such extension shall be deemed a denial of such request by the
Purchaser.
 
“Concentration Limit” means, at any time, for (a) Obligors (other than those
described in clause (b), (c), (d) or (e) below) which either do not have
corporate debt ratings by S&P or Moody’s, or have ratings below BBB- by S&P or
Baa3 by Moody’s, 4% of the aggregate Outstanding Balance of Receivables at such
time; (b) Obligors (other than those described in clause (c), (d) or (e) below)
with corporate debt ratings of at least BBB- by S&P or Baa3 by Moody’s, 6% of
the aggregate Outstanding Balance of Receivables at such time; (c) Obligors
(other than those described in clause (d) or (e) below) with corporate debt
ratings of at least BBB+ or higher by S&P or Baa1 or higher by Moody’s, 8% of
the aggregate Outstanding Balance of Receivables at such time; (d) Obligors
(other than those described in clause (e) below) with corporate debt ratings of
at least A or higher by S&P or A2 or higher by Moody’s, 10% of the aggregate
Outstanding Balance of Receivables at such time or (e) such greater percentage
(“Special Limit”) for any Obligor designated by the Agent in a writing from time
to time multiplied by Capital at such time; provided, however, that in the case
of an Obligor with any Affiliated Obligors, the Concentration Limit and the
Receivables related thereto shall be calculated as if such Obligor and such one
or more Affiliated Obligors were one Obligor.  The Special Limits in effect on
the Closing Date are set forth on Exhibit G.  The Agent will have the
 


4

--------------------------------------------------------------------------------




right, in its reasonable credit judgment, at any time upon five (5) Business
Days’ written notice to reduce or cancel a Special Concentration Limit
established for any Obligor.
 
“Contract” means any agreement (including any invoice) pursuant to, or under
which, an Obligor shall be obligated to make payments with respect to any
Receivable.
 
“Contributed Receivables” has the meaning assigned to it in Section 2.01(b) of
the Sale Agreement.
 
“CP Rate” means, for any Tranche Period for any Tranche, (i) unless the Agent
has determined that the Pooled CP Rate shall be applicable, the rate per annum
calculated by the Agent to reflect the Purchaser’s cost of funding Capital
during such Tranche Period, taking into account the weighted daily average
interest rate payable in respect to such Commercial Paper Notes during such
period (determined in the case of discount Commercial Paper Notes by converting
the discount to an interest bearing equivalent per annum), and applicable
placement fees and commissions; and (ii) to the extent the Agent has determined
that the Pooled CP Rate shall be applicable, the Pooled CP Rate.
 
“Credit Agreement” means that certain Credit Agreement dated as of August 17,
2005 (as amended, restated, supplemented or otherwise modified from time to
time) by and among, inter alia, ACCO Brands Corporation, the other Borrowers,
Lenders and Issuers from time to time party thereto and Citicorp North America,
Inc., as Administrative Agent.
 
“Credit and Collection Policy” means those credit and collection policies and
practices relating to the Receivables and Obligors described in Exhibit A to the
Purchase Agreement.
 
“Default Ratio” means, for any Monthly Period, the ratio (expressed as a
percentage) of the aggregate Outstanding Balance of all Defaulted Receivables as
of the last day of such Monthly Period divided by the aggregate Receivables as
of the last day of such Monthly Period.
 
“Defaulted Receivable” means a Receivable at any time (i) as to which payment,
or part thereof, remains unpaid for more than 60 days from the original due date
for such payment, (ii) as to which the Obligor thereof has taken any action, or
suffered any event to occur, of the type described in Section 7.01(g), or
(iii)  which, consistent with the Credit and Collection Policy, has been or
should be written off as uncollectible.
 
“Delinquency Ratio” means, for any Monthly Period, the ratio (expressed as a
percentage) of the aggregate Outstanding Balance of all Delinquent Receivables
as of the last day of such Monthly Period divided by the aggregate Receivables
as of the last day of such Monthly Period.
 
“Delinquent Receivable” means a Receivable that is not a Defaulted Receivable
and (i) as to which any payment, or part thereof, remains unpaid for more than
30 days but less than 61 days from the original due date for such payment or
(ii) which, consistent with the Credit and Collection Policy, has been or should
be classified as delinquent.
 
“Diluted Receivable” means a Receivable which is either (a) reduced or canceled
as a result of a Dilution Factor or (b) subject to any dispute, offset,
counterclaim or defense
 


5

--------------------------------------------------------------------------------




whatsoever, (except the discharge in bankruptcy, insolvency or inability to pay
of the Obligor thereof).
 
“Dilution Factor” means any of the following factors giving rise to dilution:
(i) any defective, rejected or returned merchandise or services, any cash
discount, or any failure by the applicable Originator to deliver any merchandise
or services or otherwise perform under the underlying contract or invoice, (ii)
any change or cancellation of any terms of such contract or invoice or any other
adjustment by the Servicer or the applicable Originator which reduces the amount
payable by the Obligor on the related Receivable, (iii) any setoff in respect of
any claim by the Obligor thereof (whether such claim arises out of the same or a
related transaction or an unrelated transaction) (iv) any chargeback, inventory
transfer, early payment allowance, warranty allowance or similar allowance, in
each case, made for any reason other than discharge in bankruptcy of the Obligor
thereof or such Obligor’s insolvency or inability to pay or (v) any Regulatory
Change which has the effect of reducing the amount receivable with respect to
any Receivable.
 
“Dilution Horizon Factor” means, for any Monthly Period, the ratio determined as
of the last day of such Monthly Period by dividing (i) the aggregate Outstanding
Balance of all Receivables generated during such Monthly Period and the
immediately preceding Monthly Period by (ii) the Net Receivable Balance as of
such day.
 
“Dilution Ratio” means, for any Monthly Period, the ratio (expressed as a
percentage) determined as of the last day of such Monthly Period by dividing (i)
the aggregate Outstanding Balance of all Receivables that became Diluted
Receivables during such Monthly Period by (ii) the aggregate Outstanding Balance
of all Receivables generated during the immediately preceding Monthly Period.
 
“Dilution Reserve” means, at any time of calculation hereunder, an amount equal
to the Dilution Reserve Percentage multiplied by Capital.
 
“Dilution Reserve Percentage” means, for any Monthly Period, the greater of (i)
5.0% and (ii) an amount calculated in accordance with the following formula:
 
DRP = [(1.50 x ADR) + [(HDR-ADR) x (HDR/ADR)]] x DHF
 
where:
 
DRP
=
the Dilution Reserve Percentage;
ADR
=
the average of the Dilution Ratios for the past twelve Monthly Periods;
HDR
=
the highest average of the Dilution Ratios for any two consecutive Monthly
Periods during the past twelve months; and
DHF
=
the Dilution Horizon Factor.





6

--------------------------------------------------------------------------------




                “DSO” means an amount, expressed in days, calculated for each
Monthly Period, equal to the product of (a) average for such Monthly Period and
the two preceding Monthly Periods of the ratio (expressed as a percentage) of
(i) the aggregate Outstanding Balance of all Receivables as of the last day of
such Monthly Period divided by (ii) the aggregate Outstanding Balance of all
receivables generated during such Monthly Period multiplied by (b) 30.
 
“Dynamic Loss Reserve Percentage” means, at any time of calculation hereunder,
the product of (i) 1.50, (ii) the highest Loss Ratio to have been determined
during the immediately preceding twelve (12) Monthly Periods, and (iii) the Loss
Horizon Factor calculated as of the most recently ended Monthly Period.
 
“Effective Date” means the first Business Day on which all of the conditions
precedent to the initial Purchase, as described in Section 3.01 of the Purchase
Agreement, have been satisfied.
 
“Election Notice” has the meaning assigned to it in Section 2.01(a) of the Sale
Agreement.
 
“Eligible Receivable” means a Receivable:
 
(a)            the Obligor of which (x) maintains its principal place of
business inside the United States of America or a Permitted Foreign
Jurisdiction, (y) is not an Inter-Company Receivable and (z) is not a
Governmental Receivable;
 
(b)            Foreign Receivables the Outstanding Balance of which, when added
to the aggregate Outstanding Balance of all other Foreign Receivables at such
time, does not exceed ten percent (10%) of the Outstanding Balance of all
Eligible Receivables at such time;
 
(c)            which is not a Defaulted Receivable or a Diluted Receivable;
 
(d)            the Obligor of which is not the Obligor of any Defaulted
Receivables, the aggregate Outstanding Balance of which equals 25% or more of
the aggregate Outstanding Balance of all Receivables of such Obligor;
 
(e)            which is denominated and payable only in United States dollars
within the United States;
 
(f)            which does not contravene in any material respect any laws, rules
or regulations applicable thereto and with respect to which neither the
Originator nor the Seller is in violation of any such law, rule or regulation
applicable to such Receivable the effect of which would have a material adverse
effect on the Seller’s or the Purchaser’s interests therein or the
collectibility thereof;
 
(g)            which is freely assignable and does not require the consent,
authorization, approval or notice to the Obligor thereof or any Governmental
Authority (except for such consents, authorizations, approvals or notices which
have already been obtained or are not required under applicable law) in
connection with the conveyance of such
 


7

--------------------------------------------------------------------------------




Receivable, the Related Security and the Collections from the Originator to the
Seller and from the Seller to the Purchaser;
 
(h)            which was originated (i) in the ordinary course of the applicable
Originator’s business and (ii) in accordance with and satisfies all applicable
requirements of the Credit and Collection Policy;
 
(i)            which is required to be paid in full within 90 days after the
original billing date thereof;
 
(j)            which (1) is an “account” within the meaning of the UCC of the
jurisdiction in which the Originators and the Seller are organized, (2) is in
full force and effect, (3) constitutes the legal, valid and binding obligation
of the Obligor thereof enforceable against such Obligor in accordance with its
terms, (4) has not been released, canceled, subordinated or rescinded, nor has
any instrument been executed by the Originator or the Seller which would effect
any such release, cancellation, subordination or rescission, and (5) is not
subject to any existing dispute, right of rescission, setoff, recoupment,
counterclaim or defense, whether arising out of transactions concerning such
Receivable or otherwise;
 
(k)            that has not been satisfied, compromised, adjusted or modified
(including by extension of time for payment or the granting of any discounts,
allowances or credits) other than a satisfaction, compromise, adjustment or
modification which is (a) made after the Transfer Date thereof in accordance
with the Credit and Collection Policy and (b) concurrently reflected on the
books and records of the Seller.
 
(l)            good and marketable title to which (including a 100% first
priority ownership interest in all Related Security and Collections with respect
thereto) has been conveyed by the applicable Originator to the Seller free of
any Lien (other than Liens created under the Facility Documents);
 
(m)            which has been invoiced by the applicable Originator or the
Servicer and is not a “bill and hold” or “billed but not yet shipped” or
progress billing Receivable, and with respect to which all obligations on the
part of the Originator or the Seller with respect thereto have been performed in
full;
 
(n)            as to which the representations and warranties of Section 4.01(i)
of the Sale Agreement are true and correct in all material respects as of the
Transfer Date therefor and has been transferred to the Seller pursuant to the
Sale Agreement in a transaction constituting a true sale or other outright
conveyance and contribution;
 
(o)            no portion of which is payable on account of sales taxes;
 
(p)            the Obligor of which has been directed to make payment into a
Lockbox Account;
 


8

--------------------------------------------------------------------------------




(q)            was documented with the applicable Originator pursuant to a
Contract (including a purchase order or invoice) which is in form and substance
reasonably satisfactory to the Agent;
 
(r)            which represents all or part of the sales price of merchandise,
insurance and services within the meaning of the Investment Company Act of 1940,
Section 3(c)(5), as amended;
 
(s)            the purchase of which is a “current transaction” within the
meaning of Section 3(a)(3) of the Securities Act of 1933, as amended; and
 
(t)            which has not, pursuant to the Agent’s reasonable credit
judgment, been designated as an excluded receivable in a written notice
delivered by the Agent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Seller or any Originator, is treated as a single
employer within the meaning of Sections 414(b), (c), (m) or (o) of the IRC.
 
“ERISA Event” means, with respect any Originator or any ERISA Affiliate, (a) any
event described in Section 4043(c) of ERISA with respect to a Title IV Plan; (b)
the withdrawal of any Originator or ERISA Affiliate from a Title IV Plan subject
to Section 4063 of ERISA during a plan year in which it was a “substantial
employer,” as defined in Section 4001(a)(2) of ERISA; (c) the complete or
partial withdrawal of any Originator or any ERISA Affiliate from any
Multiemployer Plan; (d) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (e) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (f) the failure by any Originator or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
Title IV Plan unless such failure is cured within 30 days; (g) any other event
or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 of ERISA; (i) the loss of
a Qualified Plan’s qualification or tax exempt status; or (j) the termination of
a Plan described in Section 4064 of ERISA; provided, however, that each such
event shall be an ERISA Event only if it can reasonably be expected to have a
Material Adverse Effect or to result in creation of a Lien under Section 412 of
the IRC or Section 4068 of ERISA.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Reserve Percentage” means, for any Settlement Period in respect of
which Interest is computed by reference to the LIBO Rate, the reserve percentage
applicable two Business Days before the first day of such Settlement Period
under regulations issued from time
 


9

--------------------------------------------------------------------------------




to time by the Board of Governors of the Federal Reserve System (or any
successor) (or if more than one such percentage shall be applicable, the daily
average of such percentages for those days in such Settlement Period during
which any such percentage shall be so applicable) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Liabilities is determined) having a term equal to
such Settlement Period.
 
“Event of Termination” has the meaning assigned to that term in Section 7.01 of
the Purchase Agreement.
 
“Facility Documents” means collectively, the Purchase Agreement, the Sale
Agreement, the Performance Guaranty, the Lock-Box Agreements, the Fee Letter,
the Subordinated Notes and all other agreements, documents and instruments
delivered pursuant thereto or in connection therewith.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to:
 
(a)            the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or
 
(b)            if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Agent in good faith from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” means that certain Fee Letter dated as of the date of this Purchase
Agreement, among the Agent, the Seller and the Originators.
 
“Final Collection Date” means the date following the Termination Date on which
the aggregate outstanding Capital has been reduced to zero and the Affected
Parties have received all amounts due and payable to the Affected Parties
(including Yield) pursuant to the Purchase Agreement or any other agreement
executed pursuant thereto.
 
“Financial Covenant Default” means:
 
 
(a)            a default by any Originator, Parent or ACCO in the observance or
performance of Sections 5.1 or 5.2 of the Credit Agreement as in effect on the
date hereof; or
 
 
(b)            a default in the due observance or performance by any Originator,
Parent or ACCO of any New Financial Covenant;
 
provided, however that, in the case of clause (a) above, at any time the Agent
is a party to the Credit Agreement, if any of the aforementioned financial
covenants contained in the Credit
 


10

--------------------------------------------------------------------------------




Agreement is amended or modified on a prospective basis, then such financial
covenant shall, for all purposes of the Purchase Agreement, automatically and
without further action on the part of any Person, be deemed to be so amended or
modified for purposes of determining whether a Financial Covenant Default has
occurred subsequent to the date of such amendment or modification.
 
“Foreign Receivable” means a Receivable, the Obligor of which is located in a
country outside of the United States.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect on the Closing Date, consistently applied as such term
is further defined in Section 2(a) of this Annex I.
 
“Governmental Authority” means any federal, state, local or foreign government,
any political subdivision of any of the foregoing and any agency or
instrumentality of any of the foregoing.
 
“Governmental Receivable” means a Receivable, the Obligor of which is a
Governmental Authority.
 
“Incipient Termination Event” means any event that, with the passage of time or
notice or both, would, unless cured or waived, become an Event of Termination.
 
“Indemnified Amounts” has the meaning set forth in Section 8.01 of the Purchase
Agreement.
 
“Indemnified Party” has the meaning set forth in Section 8.01 of the Purchase
Agreement.
 
“Indemnified Taxes” has the meaning set forth in Section 2.08(a) of the Purchase
Agreement.
 
“Initial Purchase Date” means the date the first Purchase is made pursuant to
the Purchase Agreement.
 
“Intellectual Property” has the meaning set forth in Section 5.01(h)(i)(B) of
the Purchase Agreement.
 
“Inter-Company Receivable” means a Receivable the Obligor of which is a
Receivables Affiliate of Parent, ACCO, any Originator or the Seller.
 
“Investment Certificate” means a certificate, in substantially the form of
Exhibit D, furnished by the Servicer to the Agent pursuant to Section 5.02(c) of
the Purchase Agreement.
 
“IRC” means the Internal Revenue Code of 1986, as the same may be amended from
time to time and any final regulations promulgated and the rulings issued
thereunder.
 


11

--------------------------------------------------------------------------------




“Investor Report” means a report, in substantially the form of Exhibit C,
furnished by the Servicer to the Agent pursuant to Section 5.02(c) of the
Purchase Agreement.
 
“LIBO Rate” for any Settlement Period or Tranche Period, as applicable, means a
rate of interest determined by the Agent equal to the offered rate for deposits
in United States Dollars for such Settlement Period or Tranche Period, as
applicable, which appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, on the second full Business Day next preceding the first day of
such Settlement Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used).  If such interest rates shall
cease to be available from Reuters, the LIBO Rate shall be determined from such
financial reporting service or other information as shall be mutually acceptable
to the Agent and the Seller.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), or preference,
priority, or other security agreement or of any kind or nature whatsoever.
 
“Liquidity Fee” has the meaning given such term in the Fee Letter.
 
“Liquidity Advance” means a loan, advance, purchase or other similar action made
by a Liquidity Provider.
 
“Liquidity Agent” means BTMU in its capacity as liquidity agent.
 
“Liquidity Provider” means BTMU or any other commercial lending institution that
agrees to make loans or advances to, or purchases from the Purchaser in order to
provide liquidity for the Commercial Paper Notes.
 
“Lock-Box Account” means an account maintained at a Lock-Box Bank for the
purpose of receiving Collections from Transferred Receivables.
 
“Lock-Box Agreement” means an agreement with respect to a Lock-Box Account at a
Lock-Box Bank, in substantially the form of Exhibit E to the Purchase Agreement,
among the Seller, the Servicer, any applicable Originator, the Agent and such
Lock-Box Bank to transfer control of such Lock-Box Account to the Agent.
 
“Lock-Box Bank” means any of the banks holding one or more lock-box accounts for
receiving Collections from Transferred Receivables.
 
“Loss Horizon Factor” means, for any Monthly Period, the ratio (expressed as a
percentage) determined as of the last day of such Monthly Period by dividing (i)
the aggregate Outstanding Balance of all Receivables originated during the four
most recently ended Monthly Periods (including such Monthly Period) divided by
(ii) the Net Receivables Balance as of such day.
 
“Loss Ratio” means, for any Monthly Period, the ratio equal to the average of
the ratios (each expressed as a percentage) for each of the three (3)
immediately preceding Monthly Periods determined as of the last day of each such
Monthly Period by dividing (i) the aggregate Outstanding Balance of all
Receivables which became Defaulted Receivables during the
 


12

--------------------------------------------------------------------------------




applicable Monthly Period, by (ii) the aggregate Outstanding Balance of
Receivables that were generated during the Monthly Period which ended three (3)
Monthly Periods prior to such last day (not including the most recent Monthly
Period).
 
“Loss Reserve” means, at any time of calculation hereunder, an amount equal to
the product of Capital times the Loss Reserve Percentage.
 
“Loss Reserve Percentage” means, at any time of calculation hereunder, the
greater of (i) the Minimum Loss Reserve Percentage and (ii) the Dynamic Loss
Reserve Percentage, in each case, at such time.
 
“Loss-to-Liquidation Ratio” means, for any Monthly Period, the ratio (expressed
as a percentage) determined as of the last day of such Monthly Period by
dividing (i) the aggregate Outstanding Balance of all Receivables written off as
uncollectible, or which should have been written off as uncollectible in
accordance with the Credit and Collection Policy during such Monthly Period, by
(ii) the aggregate amount of Collections received by the Servicer during such
Monthly Period described in clause (i) above.
 
“Margin Stock” has the meaning set forth in Section 4.01(o) of the Sale
Agreement.
 
“Material Adverse Effect” means any event or condition which would have a
material adverse effect on (i) the collectibility of the Transferred
Receivables, (ii) the condition (financial or otherwise) of the Seller, the
Servicer, the Originator or the Performance Guarantor, (iii) the ability of the
Seller, the Servicer, the Originator or the Performance Guarantor to perform
their respective obligations under the Facility Documents to which it is a party
or (iv) the legality, validity or enforceability of any Facility Document or of
the Purchaser Interests.
 
“Minimum Loss Reserve Percentage” means, at any time of calculation hereunder,
the product of (i) 4.0 multiplied by (ii) the Concentration Limit applicable to
an unrated Obligor at such time (without giving effect to any Special Limits in
place at such time).
 
“Monthly Period” means each calendar month.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA with respect to which any Originator or any ERISA Affiliate
is making, is obligated to make, or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
 
“New Financial Covenant” means any financial covenant (a) added to Article V of
the Credit Agreement after the date of this Purchase Agreement or (b) contained
in any successor or replacement revolving credit facility that replaces the
Credit Agreement to which Parent, ACCO or any Originator becomes a party after
the date of this Purchase Agreement.
 
“Net Receivables Balance” means at any time of calculation hereunder, the sum of
the Outstanding Balances of all Eligible Receivables minus the aggregate
Overconcentration Amounts for each Obligor.
 


13

--------------------------------------------------------------------------------




“Obligor” means a Person obligated to make payments on a Receivable.
 
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.
 
“OFAC SDN List” means the List of Specially Designated Nationals administered by
the United States Office of Foreign Asset Control.
 
“Originator” means (i) ACCO Brands USA LLC, a Delaware limited liability
company, in its capacity as, and so long as it is, a seller of Receivables under
the Sale Agreement, and (ii) each Affiliate of ACCO who from time to time
becomes party to the Sale Agreement as a seller of Receivables thereunder, each
in such capacity and for so long as such Affiliate shall be a seller of
Receivables under the Sale Agreement.
 
“Originator Collateral” has the meaning assigned to it in Section 2.02 of the
Sale Agreement.
 
“Outstanding Balance” means, with respect to a Receivable as of any date of
determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Obligor thereunder, minus (c) all discounts to or any other modifications that
reduce such Billed Amount (including any such reductions due to Dilution Factors
and any amounts written-off as uncollectible by the Servicer in accordance with
the Credit and Collection Policy).
 
“Overconcentration Amount” means, at any time, for each Obligor, the amount by
which the Outstanding Balance of all Eligible Receivables of such Obligor
exceeds the applicable Concentration Limit for such Obligor.
 
“Parent” means ACCO Brands Corporation, a Delaware corporation.
 
“Patriot Act” means the USA Patriot Act of 2001 (P.L. 107-56).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
 
“Performance Guaranty” means that certain Performance Guaranty dated as of
January 9, 2008 made by the Parent, as the Performance Guarantor in favor of the
Agent, as agent for the Purchaser and other Indemnified Parties.
 
“Permitted Investments” means any of the following:
 
(a)            obligations of, or guaranteed as to the full and timely payment
of principal and interest by, the federal government of the United States or
obligations of any agency or instrumentality thereof if such obligations are
backed by the full faith and credit of the
 


14

--------------------------------------------------------------------------------




federal government of the United States, in each case with maturities of not
more than 90 days from the date acquired;
 
(b)            repurchase agreements on obligations of the type specified in
clause (a) of this definition; provided, that the short-term debt obligations of
the party agreeing to repurchase are rated at least A-1+ or the equivalent by
S&P and P-1 or the equivalent by Moody’s;
 
(c)            federal funds, certificates of deposit, time deposits and
bankers’ acceptances of any depository institution or trust company incorporated
under the federal laws of the United States or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided, that the
short-term obligations of such depository institution or trust company are rated
at least A-1+ or the equivalent by S&P and P-1 or the equivalent by Moody’s;
 
(d)            commercial paper of any corporation incorporated under the laws
of the United States of America or any state thereof with original maturities of
not more than 30 days that on the date of acquisition are rated at least A-1+ or
the equivalent by S&P and P-1 or the equivalent by Moody’s; and
 
(e)            securities of money market funds rated at least Aam or the
equivalent by S&P and P-1 or the equivalent by Moody’s.
 
“Permitted Foreign Jurisdiction” means a jurisdiction other than the United
States of America designated by the Agent in a writing from time to time.
 
“Permitted Originator Encumbrances” shall mean the following encumbrances: (a)
Liens for taxes or assessments or other governmental charges not yet due and
payable (other than with respect to environmental matters); (b) pledges or
deposits securing obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation
(excluding Liens under ERISA); (c) pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which any
Originator, the Seller or the Servicer is a party as lessee made in the ordinary
course of business; (d) deposits securing statutory obligations of any
Originator, the Seller or the Servicer; (e) inchoate and unperfected workers’,
mechanics’, suppliers’ or similar Liens arising in the ordinary course of
business; (f) carriers’, warehousemen’s or other similar possessory Liens
arising in the ordinary course of business and securing liabilities in an
outstanding aggregate amount not in excess of $1,000,000 at any one time; (g)
deposits securing, or in lieu of, surety, appeal or customs bonds in proceedings
to which any Originator, the Seller or the Servicer is a party; (h) any
attachment or judgment Lien not constituting an Event of Termination under
Section 7.01(n) of the Purchase Agreement; (i) Liens existing on the Closing
Date and listed on Schedule 4.03(b) of the Sale Agreement; (j) Liens expressly
permitted under Section 4.03(b) of the Sale Agreement, and (k) presently
existing or hereinafter created Liens in favor of the Buyer, the Seller, the
Purchasers, or the Agent.
 


15

--------------------------------------------------------------------------------




“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, Governmental Authority or other entity.
 
“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that Parent, ACCO, any Originator or any ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by Parent, ACCO, any Originator or ERISA
Affiliate.
 
“Pooled Commercial Paper” means Commercial Paper Notes of the Purchaser which
are subject to any particular pooling arrangement, as determined by the Agent
(it being recognized that there may be more than one distinct group of Pooled
Commercial Paper at any time).
 
“Pooled CP Rate” means, for each day with respect to the Capital as to which the
Pooled CP Rate is applicable, the sum of (i) discount or yield accrued
(including, without limitation, any associated with financing the discount or
interest component on the roll over of any Pooled Commercial Paper) on the
Purchaser’s Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of its placement agents and commercial paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs (including without limitation those
associated with funding small or odd lot amounts) with respect to all receivable
purchase, credit and other investment facilities which are funded by the
applicable Pooled Commercial Paper for such day.  The Pooled CP Rate shall be
determined for the Purchaser by the Agent, whose determination shall be
conclusive absent manifest error.
 
“Program Fee” has the meaning given such term in the Fee Letter.
 
“Purchase” means a purchase by the Purchaser of an undivided percentage
ownership interest in the Receivables Assets from the Seller pursuant to Section
2.01 and Section 2.02 of the Purchase Agreement.
 
“Purchase Agreement” means the Receivables Purchase Agreement dated as of
January 9, 2008 among the Seller, the Servicer, the Purchaser and the Agent, as
the same may be amended from time to time.
 
“Purchase Excess” means the excess, if any, of (i) outstanding Capital over (ii)
the Net Receivables Balance minus the Aggregate Reserves.
 
“Purchase Limit” means at any time $75,000,000, as such amount may be increased
or reduced pursuant to Section 2.01(b); provided, however, that at all times on
and after the Termination Date, the “Purchase Limit” shall mean the aggregate
outstanding Capital.
 
“Purchase Price” has the meaning given such term in Section 2.02(d) of the
Purchase Agreement.
 
“Purchaser” means Gotham Funding Corporation, together with its successors and
permitted assigns.
 


16

--------------------------------------------------------------------------------




“Purchaser Interest” means, at any time of calculation hereunder, the undivided
percentage ownership interest of the Purchaser in the Receivables Assets,
including the Receivables and the Related Security and Collections related
thereto.  The Purchaser Interest is expressed as a fraction of the total
Receivables Assets, and shall at any time be equal to the Purchaser’s ratable
share (in accordance with the Purchaser’s Capital) of an amount computed as
follows:
 
C  +  AR
NRB
where:
 
 
C
=
The outstanding amount of Capital at such time

 
 
AR
=
The Aggregate Reserves at such time

 
 
NRB
=
The Net Receivables Balance at such time

 
provided, that from and after the Termination Date, the Purchaser Interest shall
equal 100% until the Final Collection Date.
 
“Purchaser Rate” means (a) in the case of a Tranche funded by Commercial Paper
Notes, the applicable CP Rate; and (b) in the case of a Tranche funded by a
Liquidity Advance or by a funding by the Liquidity Provider, the applicable
Assignee Rate; provided, however, that on any day when any Event of Termination
shall have occurred and be continuing, the Purchaser Rate for each Tranche means
a rate per annum equal to the sum of (2.0%) plus the higher of (A) the Base Rate
and (B) the rate otherwise applicable to such Tranche during the current Tranche
Period or Settlement Period.
 
 “Qualified Plan” means a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.
 
“Receivable” means all indebtedness of an Obligor arising from the sale of
merchandise or services by an Originator, including interest, fees and finance
charges, if any.
 
“Receivables Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person and, without limiting the generality
of the foregoing, shall be presumed to include (a) any Person which beneficially
owns or holds 40% or more of any class of voting securities of such specified
Person or 40% or more of the equity interest in such specified Person and (b)
any Person of which such specified Person beneficially owns or holds 40% or more
of any class of voting securities or in which such specified Person beneficially
owns or holds 40% or more of the equity interest.  For the purposes of this
definition, (i) “voting securities” of a Person means any securities which
confer upon the holder thereof a right to vote with respect to the election of
members of the board of directors or any analogous governing body of such Person
(excluding voting power arising only upon the occurrence of a contingency), (ii)
“control” when used with respect to any specified Person means the power to
direct the management and policies of such specified Person, directly or
indirectly, whether through the
 


17

--------------------------------------------------------------------------------




ownership of voting securities, by contract or otherwise, and (iii) the terms
“controlling” and “controlled” have meanings correlative to the foregoing clause
(ii).
 
“Receivables Assets” means, at any time, all then outstanding Transferred
Receivables, Related Security with respect to such Transferred Receivables, the
Lock-Box Accounts, all right, title and interest of the Seller in, to and under
the Sale Agreement and all other proceeds of the foregoing, including, without
limitation, all Collections of Transferred Receivables.
 
“Receivables Assignment” has the meaning assigned to such term in Section
2.01(a) of the Sale Agreement.
 
“Records” means all (i) Contracts or other documents or instruments evidencing
the Receivables and (ii) all other agreements, documents, instruments, books,
records and other information maintained by or on behalf of the Seller with
respect to the Receivables, the related Obligors and the Related Security
necessary to identify, service and collect the Receivables.
 
“Regulatory Change” means, with respect to any Affected Party: (i) the
introduction of or any change in or in the interpretation by any Governmental
Authority of any law or regulation after the Closing Date;  (ii) compliance by
such Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) after the date
hereof; (iii) the introduction of or change in or change in implementation of
any fiscal, monetary or other accounting board or authority (whether or not part
of government) which is responsible for the establishment or interpretation of
national or international account principles or having jurisdiction over such
Affected Party, in each case, whether foreign or domestic after the Closing
Date; or (iv) the introduction of or change in GAAP or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party after the Closing Date of any law, regulation,
interpretation, directive, requirement or request referred to in clause (a)(i),
(ii) or (iii) above.
 
“Reinvestment Purchase” has the meaning assigned to that term in Section 2.02(a)
of the Purchase Agreement.
 
“Rejected Amount” has the meaning assigned to it in Section 4.04 of the Sale
Agreement.
 
“Related Security” means, with respect to any Transferred Receivable, (i) all
rights (but not any obligations) under the Contracts relating to such
Receivable, (ii) all security interests or liens in the merchandise or goods the
sale of which gave rise to such Receivable, whether such security interest or
lien purports to secure payment of such Receivable, (iii) the assignment to the
Agent, for the benefit of the Purchaser, of all UCC financing statements or
other filings covering any collateral securing payment of such Receivable, (iv)
all guarantees, prepayment penalties, indemnities, warranties, letters of
credit, insurance policies and proceeds and premium refunds thereof and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable, (v) all Records related to such Receivable,
and (vi) all proceeds of the foregoing.
 
“Responsible Officer” means “Responsible Officer” means, with respect to any
Person, any of the principal executive officers, managing members or general
partners of such Person
 


18

--------------------------------------------------------------------------------




but, in any event, with respect to financial matters, the chief financial
officer, vice president (finance and accounting), treasurer or controller of
such Person.
 
“Revolving Loan” has the meaning assigned to it in Section 2.01(c) of the Sale
Agreement.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“Sale” means a sale of Receivables by an Originator to the Buyer in accordance
with the terms of the Sale Agreement.
 
“Sale Agreement” means that certain Receivables Sale and Contribution Agreement
dated as of January 9, 2008 between the Originators and the Seller, as such
agreement may be amended, supplemented or modified from time to time.
 
“Sale Legend” means the following legend, mutatis mutandis: “All receivables
owned by ACCO Brands USA LLC and each other Originator from time to time party
to the Sale Agreement have been sold and assigned to ACCO Brands Receivables
Funding LLC.”
 
“Sale Price” means, with respect to any Sale of Sold Receivables, the price
calculated by the Seller and approved from time to time by the Agent equal to:
 
(a)            the Outstanding Balance of such Sold Receivables, minus
 
(b)            an amount reflecting a reasonable profit for the Seller, minus
 
(c)            an amount reflecting the reasonable value of receiving current
payment in respect of future collections, minus
 
(d)            the portion of such Sold Receivables that are reasonably expected
by such Originator to be written off as uncollectible;
 
provided, that the calculations required in each of clause (d) above shall be
determined on or prior to the Transfer Date based on the historical experience
of such Originator and the Sale Price in effect for any Receivable as of any
such Transfer Date shall not be retroactively adjusted.
 
“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Sale Agreement, the Purchase Agreement and the
other Facility Documents and the transactions contemplated thereunder,
substantially in the form attached as Annex Y to the Sale Agreement.
 
“Seller” has the meaning given to such term in the preamble to the Purchase
Agreement.
 
“Seller Interest” means, at any time of calculation hereunder, (i) 100%, minus
(ii) the aggregate of the outstanding Purchaser Interests at such time.
 


19

--------------------------------------------------------------------------------




“Seller’s Account” means account number 2726947 at Northern Trust Company,
Chicago, IL, ABA No. 071-000-152.
 
“Servicer” initially has the meaning given to such term in the preamble to the
Purchase Agreement and, at any time following the Closing Date, shall mean the
Person(s) then authorized pursuant to Section 6.01 of the Purchase Agreement to
service, administer, bill and collect Receivables.
 
“Servicer Default” means any of the following events:
 
(a)            there shall have occurred any event which materially adversely
affects the ability of the Servicer to collect the Receivables or the ability of
the Servicer to perform under the Purchase Agreement; or
 
(b)            the occurrence and continuance of any Event of Termination (other
than an Event of Termination set forth in Section 7.01(r)).
 
“Servicer Fee” means a fee with respect to each Settlement Period, payable in
arrears for the account of the Servicer, in an amount equal to the product of
(i) the average daily Outstanding Balance of Receivables during such Settlement
Period and (ii) the per annum rate of (x) one-half percent (0.50%) if ACCO or an
Affiliate thereof is the Servicer and (y) a rate mutually agreed on by the
Servicer and the Agent if a Person other than ACCO or an Affiliate of ACCO is
the Servicer.
 
“Servicing Fee Reserve” means, for any Monthly Period, the product of (i) the
Servicer Fee for such period multiplied by (ii) the Adjusted DSO, multiplied by
(iii) the Variance Factor, multiplied by (iv) the aggregate Outstanding Balance
of Receivables multiplied by (v) 1/360.
 
“Servicing Software” shall mean the data processing software used by the
Originators, the Servicer and/or Seller for the purpose of servicing,
monitoring, and retaining data regarding the Transferred Receivables and the
Obligors thereunder.
 
“Settlement Date” means, with respect to any Settlement Period in which the
Purchaser Rate is the CP Rate, the date which is the twelfth Business Day
following the end of such Settlement Period and with respect to any Settlement
Period in which the Purchaser Rate is the Assignee Rate, the next succeeding
Business Day after the end of such Settlement Period; provided, that the Agent
may, in its discretion following the occurrence of an Event of Termination, by
notice to the Seller, require that Settlement Dates occur more frequently than
monthly.
 
“Settlement Period” means, initially, the period commencing on the Initial
Purchase Date and ending on the last day of the then current calendar month, and
thereafter, each calendar month, unless a shorter period is designated by the
Agent following the occurrence of an Event of Termination.
 
“Sold Receivable” has the meaning assigned to it in Section 2.01(b) of the Sale
Agreement.
 


20

--------------------------------------------------------------------------------




“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
Indebtedness as they become absolute and matured; (c) such Person does not
intend to, and does not believe that it will, incur Indebtedness or liabilities
beyond such Person’s ability to pay as such Indebtedness and liabilities mature;
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; and (e) such Person generally is
paying its Indebtedness or liabilities as such Indebtedness or liabilities
become due. The amount of contingent liabilities (such as litigation, guaranties
and pension plan liabilities) at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
“Special Limit” means as shall be agreed to in writing by the Agent (with the
consent of the Purchaser) for certain Obligors from time to time.
 
“Stock” means all shares, options, warrants, membership interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
(a) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person or
(b) that is directly or indirectly controlled by such Person within the meaning
of control under Section 15 of the Securities Act.
 
“Termination Date” means the earliest to occur of (i) the Commitment Termination
Date, (ii) the declaration or automatic occurrence of the Termination Date
pursuant to Section 7.01, and (iii) that Business Day which the Seller
designates as the Termination Date by notice to the Agent at least 60 calendar
days prior to such Business Day.
 
“Tranche” means at any time a portion of the Capital selected by the Agent and
allocated to a particular Tranche Period pursuant to Section 2.03 of the
Purchase Agreement.
 
“Tranche Period” means:
 
(a)            with respect to any Tranche funded through Commercial Paper
Notes, initially the period commencing on the date of funding of such Commercial
Paper Notes or the creation of such Tranche (whichever is later) and ending on
the last day of the current Settlement Period or such other number of days
thereafter as the Agent shall select in consultation with the Seller;
 


21

--------------------------------------------------------------------------------




(b)            with respect to any Tranche funded through Liquidity Advances or
otherwise by the Liquidity Provider, initially the period commencing on the date
of the making of such Liquidity Advance or funding under the related agreement
or the creation of such Tranche (whichever is latest) and ending on the last day
of the current Settlement Period or such other number of days thereafter as the
Agent shall select in consultation with the Seller; and
 
(c)            thereafter, the period commencing on the last day of the
immediately preceding Tranche Period for the related Tranche and ending on the
last day of the current Settlement Period or such other number of days
thereafter as the Agent shall select in consultation with the Seller; provided,
however, that:
 
(i)            any such Tranche Period (other than a Tranche Period consisting
of one day) which would otherwise end on a day that is not a Business Day shall
be extended to the next succeeding Business Day provided that if such Tranche
accrues Yield based on the LIBO Rate and the next succeeding Business Day is in
a subsequent calendar month, such Tranche Period shall instead end on the
immediately preceding Business Day;
 
(ii)            any Tranche Periods of one day shall, if the immediately
preceding Tranche Period is more than one day, be the last day of such
immediately preceding Tranche Period, and if the immediately preceding Tranche
Period is one day, shall be the next day following such immediately preceding
Tranche Period; and
 
(iii)            any Tranche Period which commences before the Termination Date
and would otherwise end on a date occurring after such Termination Date, shall
end on such Termination Date and the duration of each such Tranche Period which
commences on or after the Termination Date for such Tranche shall be of such
duration as shall be selected by the Agent.
 
“Transfer” has the meaning assigned to it in Section 2.01(a) of the Sale
Agreement.
 
“Transfer Date” has the meaning assigned to it in Section 2.01(a) of the Sale
Agreement.
 
“Transferred Receivable” means any Sold Receivable or Contributed Receivable;
provided, that any Receivable repurchased by the Originator thereof pursuant to
Section 4.04 of the Sale Agreement or by the Servicer pursuant to Section
6.02(c) of the Purchase Agreement shall not be deemed to be a Transferred
Receivable from and after the date of such repurchase unless such Receivable has
subsequently been repurchased by or contributed to the Seller.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Variance Factor” means 1.5.
 
“Yield” means, for any Settlement Period, the product of:
 


22

--------------------------------------------------------------------------------




PR x C x ED 
             360
 
where:
 
 
C
=
the average daily outstanding Capital during such Settlement Period

 
 
PR
=
the weighted average daily (calculated as a function of not only the interest
rate but also the amount of Capital allocated to such interest rate) Purchaser
Rate for such Settlement Period

 
 
ED
=
the actual number of days elapsed during such Settlement Period

 
“Yield Reserve” means, at any time of calculation hereunder, an amount equal to
the sum of (A) the Yield which is accrued and unpaid as of such date, plus (B)
the product of (i) the sum of the Adjusted LIBO Rate plus 2.0%, multiplied by
(ii) the outstanding Capital at such time, multiplied by (iii) the Adjusted DSO,
multiplied by (iv) the Variance Factor, multiplied by (v) 1/360.
 
Section 2.                       Other Terms and Rules of Construction.
 
(a)            Accounting Terms.  Rules of construction with respect to
accounting terms used in any Facility Document shall be as set forth in this
Annex I.  Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determination hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP.
 
(b)            Rules of Construction.  Unless otherwise specified, references in
any Facility Document or any of the Appendices thereto to a Section, subsection
or clause refer to such Section, subsection or clause as contained in such
Facility Document. The words “herein,” “hereof” and “hereunder” and other words
of similar import used in any Facility Document refer to such Facility Document
as a whole, including all annexes, exhibits and schedules, as the same may from
time to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Facility Document or
any such annex, exhibit or schedule.  Any reference to or definition of any
document, instrument or agreement shall, unless expressly noted otherwise,
include the same as amended, restated, supplemented or otherwise modified from
time to time.  Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders.  The words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Facility Documents) or, in the case of Governmental
Authorities, Persons succeeding to the relevant functions of such Persons; and
all references to statutes and related regulations shall include any amendments
of the same and any successor statutes and regulations.
 
(c)            Rules of Construction for Determination of Ratios.  The reserve
ratios and other rolling calculations requiring some period of historical data
(the “Ratios”) which are to be made
 


23

--------------------------------------------------------------------------------




as of the last day of the Settlement Period immediately preceding the initial
Purchase or for the three Settlement Periods following the Closing Date shall be
established by the Agent on or prior to the initial Purchase and the underlying
calculations for periods immediately preceding the initial Purchase to be used
in future calculations of the Ratios shall be established by the Agent on or
prior to the initial Purchase.  For purposes of calculating the Ratios, (i)
averages shall be computed by rounding to the second decimal place and (ii) the
Settlement Period in which the date of determination thereof occurs shall not be
included in the computation thereof and the first Settlement Period immediately
preceding such date of determination shall be deemed to be the Settlement Period
immediately preceding the Settlement Period in which such date of determination
occurs.
 
(d)            Other Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles.  All terms used in Article 9 of the UCC in the State of New York,
and not specifically defined herein, are used herein as defined in such Article
9.
 


24

